
	

114 HR 8 : North American Energy Security and Infrastructure Act of 2015
U.S. House of Representatives
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 8
		IN THE SENATE OF THE UNITED STATES
		December 7, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To modernize energy infrastructure, build a 21st century energy and manufacturing workforce,
			 bolster America's energy security and diplomacy, and promote energy
			 efficiency and government accountability, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the North American Energy Security and Infrastructure Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Modernizing and Protecting Infrastructure
					Subtitle A—Energy Delivery, Reliability, and Security
					Sec. 1101. FERC process coordination.
					Sec. 1102. Resolving environmental and grid reliability conflicts.
					Sec. 1103. Emergency preparedness for energy supply disruptions.
					Sec. 1104. Critical electric infrastructure security.
					Sec. 1105. Strategic Transformer Reserve.
					Sec. 1106. Cyber Sense.
					Sec. 1107. State coverage and consideration of PURPA standards for electric utilities.
					Sec. 1108. Reliability analysis for certain rules that affect electric generating facilities.
					Sec. 1109. Increased accountability with respect to carbon capture, utilization, and sequestration
			 projects.
					Sec. 1110. Reliability and performance assurance in Regional Transmission Organizations.
					Sec. 1111. Ethane storage study.
					Sec. 1112. Statement of policy on grid modernization.
					Sec. 1113. Grid resilience report.
					Sec. 1114. GAO report on improving National Response Center.
					Sec. 1115. Designation of National Energy Security Corridors on Federal lands.
					Sec. 1116. Vegetation management, facility inspection, and operation and maintenance on Federal
			 lands containing electric transmission and distribution facilities.
					Subtitle B—Hydropower Regulatory Modernization
					Sec. 1201. Protection of private property rights in hydropower licensing.
					Sec. 1202. Extension of time for FERC project involving W. Kerr Scott Dam.
					Sec. 1203. Hydropower licensing and process improvements.
					Sec. 1204. Judicial review of delayed Federal authorizations.
					Sec. 1205. Licensing study improvements.
					Sec. 1206. Closed-loop pumped storage projects.
					Sec. 1207. License amendment improvements.
					Sec. 1208. Promoting hydropower development at existing nonpowered dams.
					Title II—Energy Security and Diplomacy
					Sec. 2001. Sense of Congress.
					Sec. 2002. Energy security valuation.
					Sec. 2003. North American energy security plan.
					Sec. 2004. Collective energy security.
					Sec. 2005. Authorization to export natural gas.
					Sec. 2006. Environmental review for energy export facilities.
					Sec. 2007. Authorization of cross-border infrastructure projects.
					Sec. 2008. Report on smart meter security concerns.
					Title III—Energy Efficiency and Accountability
					Subtitle A—Energy Efficiency
					Chapter 1—Federal Agency Energy Efficiency
					Sec. 3111. Energy-efficient and energy-saving information technologies.
					Sec. 3112. Energy efficient data centers.
					Sec. 3113. Report on energy and water savings potential from thermal insulation.
					Sec. 3114. Battery storage report.
					Sec. 3115. Federal purchase requirement.
					Sec. 3116. Energy performance requirement for Federal buildings.
					Sec. 3117. Federal building energy efficiency performance standards; certification system and level
			 for Federal buildings.
					Sec. 3118. Operation of battery recharging stations in parking areas used by Federal employees.
					Sec. 3119. Report on Energy Savings and Greenhouse Gas Emissions Reduction from Conversion of
			 Captured Methane to Energy.
					Chapter 2—Energy Efficient Technology and Manufacturing
					Sec. 3121. Inclusion of Smart Grid capability on Energy Guide labels.
					Sec. 3122. Voluntary verification programs for air conditioning, furnace, boiler, heat pump, and
			 water heater products.
					Sec. 3123. Facilitating consensus furnace standards.
					Sec. 3124. No warranty for certain certified Energy Star products.
					Sec. 3125. Clarification to effective date for regional standards.
					Sec. 3126. Internet of Things report.
					Sec. 3127. Energy savings from lubricating oil.
					Sec. 3128. Definition of external power supply.
					Sec. 3129. Standards for power supply circuits connected to LEDS or OLEDS.
					Chapter 3—School buildings
					Sec. 3131. Coordination of energy retrofitting assistance for schools.
					Chapter 4—Building Energy Codes
					Sec. 3141. Greater energy efficiency in building codes.
					Sec. 3142. Voluntary nature of building asset rating program.
					Chapter 5—EPCA Technical Corrections and Clarifications
					Sec. 3151. Modifying product definitions.
					Sec. 3152. Clarifying rulemaking procedures.
					Chapter 6—Energy and Water Efficiency
					Sec. 3161. Smart energy and water efficiency pilot program.
					Sec. 3162. WaterSense.
					Subtitle B—Accountability
					Chapter 1—Market Manipulation, Enforcement, and Compliance
					Sec. 3211. FERC Office of Compliance Assistance and Public Participation.
					Chapter 2—Market Reforms
					Sec. 3221. GAO study on wholesale electricity markets.
					Sec. 3222. Clarification of facility merger authorization.
					Chapter 3—Code Maintenance
					Sec. 3231. Repeal of off-highway motor vehicles study.
					Sec. 3232. Repeal of methanol study.
					Sec. 3233. Repeal of residential energy efficiency standards study.
					Sec. 3234. Repeal of weatherization study.
					Sec. 3235. Repeal of report to Congress.
					Sec. 3236. Repeal of report by General Services Administration.
					Sec. 3237. Repeal of intergovernmental energy management planning and coordination workshops.
					Sec. 3238. Repeal of Inspector General audit survey and President’s Council on Integrity and
			 Efficiency report to Congress.
					Sec. 3239. Repeal of procurement and identification of energy efficient products program.
					Sec. 3240. Repeal of national action plan for demand response.
					Sec. 3241. Repeal of national coal policy study.
					Sec. 3242. Repeal of study on compliance problem of small electric utility systems.
					Sec. 3243. Repeal of study of socioeconomic impacts of increased coal production and other energy
			 development.
					Sec. 3244. Repeal of study of the use of petroleum and natural gas in combustors.
					Sec. 3245. Repeal of submission of reports.
					Sec. 3246. Repeal of electric utility conservation plan.
					Sec. 3247. Technical amendment to Powerplant and Industrial Fuel Use Act of 1978.
					Sec. 3248. Emergency energy conservation repeals.
					Sec. 3249. Repeal of State utility regulatory assistance.
					Sec. 3250. Repeal of survey of energy saving potential.
					Sec. 3251. Repeal of photovoltaic energy program.
					Sec. 3252. Repeal of energy auditor training and certification.
					Chapter 4—Authorization
					Sec. 3261 Authorization.
					Title IV—Changing Crude Oil Market Conditions
					Sec. 4001. Findings.
					Sec. 4002. Repeal.
					Sec. 4003. National policy on oil export restrictions.
					Sec. 4004. Studies.
					Sec. 4005. Savings clause.
					Sec. 4006. Partnerships with minority serving institutions.
					Sec. 4007. Report.
					Sec. 4008. Report to Congress.
					Sec. 4009. Prohibition on exports of crude oil, refined petroleum products, and petrochemical
			 products to the Islamic Republic of Iran.
					Title V—Other Matters
					Sec. 5001. Assessment of regulatory requirements.
					Sec. 5002. Definitions.
					Sec. 5003. Exclusive venue for certain civil actions relating to covered energy projects.
					Sec. 5004. Timely filing.
					Sec. 5005. Expedition in hearing and determining the action.
					Sec. 5006. Limitation on injunction and prospective relief.
					Sec. 5007. Legal standing.
					Sec. 5008. Study to identify legal and regulatory barriers that delay, prohibit, or impede the
			 export of natural energy resources.
					Sec. 5009. Study of volatility of crude oil.
					Sec. 5010. Smart meter privacy rights.
					Sec. 5011. Youth energy enterprise competition.
					Sec. 5012. Modernization of terms relating to minorities.
					Sec. 5013. Voluntary vegetation management outside rights-of-way.
					Sec. 5014. Repeal of rule for new residential wood heaters.
					Title VI—Promoting Renewable Energy with Shared Solar
					Sec. 6001. Short title.
					Sec. 6002. Provision of interconnection service and net billing service for community solar
			 facilities.
					Title VII—Marine Hydrokinetic
					Sec. 7001. Definition of marine and hydrokinetic renewable energy.
					Sec. 7002. Marine and hydrokinetic renewable energy research and development.
					Sec. 7003. National Marine Renewable Energy Research, Development, and Demonstration Centers.
					Sec. 7004. Authorization of appropriations.
				
			IModernizing and Protecting Infrastructure
			AEnergy Delivery, Reliability, and Security
 1101.FERC process coordinationSection 15 of the Natural Gas Act (15 U.S.C. 717n) is amended— (1)by amending subsection (b)(2) to read as follows:
						
							(2)Other agencies
 (A)In generalEach Federal and State agency considering an aspect of an application for Federal authorization shall cooperate with the Commission and comply with the deadlines established by the Commission.
 (B)IdentificationThe Commission shall identify, as early as practicable after it is notified by a prospective applicant of a potential project requiring Commission authorization, any Federal or State agency, local government, or Indian tribe that may consider an aspect of an application for that Federal authorization.
								(C)Notification
 (i)In generalThe Commission shall notify any agency identified under subparagraph (B) of the opportunity to cooperate or participate in the review process.
 (ii)DeadlineA notification issued under clause (i) shall establish a deadline by which a response to the notification shall be submitted, which may be extended by the Commission for good cause.;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)by striking and at the end of subparagraph (A); (ii)by redesignating subparagraph (B) as subparagraph (C); and
 (iii)by inserting after subparagraph (A) the following new subparagraph:  (B)set deadlines for all such Federal authorizations; and;
 (B)by striking paragraph (2); and (C)by adding at the end the following new paragraphs:
							
 (2)Deadline for Federal authorizationsA final decision on a Federal authorization is due no later than 90 days after the Commission issues its final environmental document, unless a schedule is otherwise established by Federal law.
 (3)Concurrent reviewsEach Federal and State agency considering an aspect of an application for a Federal authorization shall—
 (A)carry out the obligations of that agency under applicable law concurrently, and in conjunction, with the review required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), unless doing so would impair the ability of the agency to conduct needed analysis or otherwise carry out those obligations;
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of required Federal authorizations no later than 90 days after the Commission issues its final environmental document; and
 (C)transmit to the Commission a statement— (i)acknowledging receipt of the schedule established under paragraph (1); and
 (ii)setting forth the plan formulated under subparagraph (B) of this paragraph. (4)Issue identification and resolution (A)IdentificationFederal and State agencies that may consider an aspect of an application for Federal authorization shall identify, as early as possible, any issues of concern that may delay or prevent an agency from working with the Commission to resolve such issues and granting such authorization.
 (B)Issue ResolutionThe Commission may forward any issue of concern identified under subparagraph (A) to the heads of the relevant agencies (including, in the case of a failure by the State agency, the Federal agency overseeing the delegated authority) for resolution.
 (5)Failure to meet scheduleIf a Federal or State agency does not complete a proceeding for an approval that is required for a Federal authorization in accordance with the schedule established by the Commission under paragraph (1)—
 (A)the applicant may pursue remedies under section 19(d); and (B)the head of the relevant Federal agency (including, in the case of a failure by a State agency, the Federal agency overseeing the delegated authority) shall notify Congress and the Commission of such failure and set forth a recommended implementation plan to ensure completion of the proceeding for an approval.;
 (3)by redesignating subsections (d) through (f) as subsections (g) through (i), respectively; and (4)by inserting after subsection (c) the following new subsections:
						
 (d)Remote surveysIf a Federal or State agency considering an aspect of an application for Federal authorization requires the applicant to submit environmental data, the agency shall consider any such data gathered by aerial or other remote means that the applicant submits. The agency may grant a conditional approval for Federal authorization, conditioned on the verification of such data by subsequent onsite inspection.
 (e)Application processingThe Commission, and Federal and State agencies, may allow an applicant seeking Federal authorization to fund a third-party contractor to assist in reviewing the application.
 (f)Accountability, transparency, efficiencyFor applications requiring multiple Federal authorizations, the Commission, with input from any Federal or State agency considering an aspect of an application, shall track and make available to the public on the Commission’s website information related to the actions required to complete permitting, reviews, and other actions required. Such information shall include the following:
 (1)The schedule established by the Commission under subsection (c)(1). (2)A list of all the actions required by each applicable agency to complete permitting, reviews, and other actions necessary to obtain a final decision on the Federal authorization.
 (3)The expected completion date for each such action. (4)A point of contact at the agency accountable for each such action.
 (5)In the event that an action is still pending as of the expected date of completion, a brief explanation of the reasons for the delay..
					1102.Resolving environmental and grid reliability conflicts
 (a)Compliance with or violation of environmental laws while under emergency orderSection 202(c) of the Federal Power Act (16 U.S.C. 824a(c)) is amended— (1)by inserting (1) after (c); and
 (2)by adding at the end the following:  (2)With respect to an order issued under this subsection that may result in a conflict with a requirement of any Federal, State, or local environmental law or regulation, the Commission shall ensure that such order requires generation, delivery, interchange, or transmission of electric energy only during hours necessary to meet the emergency and serve the public interest, and, to the maximum extent practicable, is consistent with any applicable Federal, State, or local environmental law or regulation and minimizes any adverse environmental impacts.
 (3)To the extent any omission or action taken by a party, that is necessary to comply with an order issued under this subsection, including any omission or action taken to voluntarily comply with such order, results in noncompliance with, or causes such party to not comply with, any Federal, State, or local environmental law or regulation, such omission or action shall not be considered a violation of such environmental law or regulation, or subject such party to any requirement, civil or criminal liability, or a citizen suit under such environmental law or regulation.
								(4)
 (A)An order issued under this subsection that may result in a conflict with a requirement of any Federal, State, or local environmental law or regulation shall expire not later than 90 days after it is issued. The Commission may renew or reissue such order pursuant to paragraphs (1) and (2) for subsequent periods, not to exceed 90 days for each period, as the Commission determines necessary to meet the emergency and serve the public interest.
 (B)In renewing or reissuing an order under subparagraph (A), the Commission shall consult with the primary Federal agency with expertise in the environmental interest protected by such law or regulation, and shall include in any such renewed or reissued order such conditions as such Federal agency determines necessary to minimize any adverse environmental impacts to the extent practicable. The conditions, if any, submitted by such Federal agency shall be made available to the public. The Commission may exclude such a condition from the renewed or reissued order if it determines that such condition would prevent the order from adequately addressing the emergency necessitating such order and provides in the order, or otherwise makes publicly available, an explanation of such determination.
 (5)If an order issued under this subsection is subsequently stayed, modified, or set aside by a court pursuant to section 313 or any other provision of law, any omission or action previously taken by a party that was necessary to comply with the order while the order was in effect, including any omission or action taken to voluntarily comply with the order, shall remain subject to paragraph (3)..
 (b)Temporary connection or construction by municipalitiesSection 202(d) of the Federal Power Act (16 U.S.C. 824a(d)) is amended by inserting or municipality before engaged in the transmission or sale of electric energy. 1103.Emergency preparedness for energy supply disruptions (a)FindingCongress finds that recent natural disasters have underscored the importance of having resilient oil and natural gas infrastructure and energy storage and effective ways for industry and government to communicate to address energy supply disruptions.
 (b)Authorization for Activities To Enhance Emergency Preparedness for Natural DisastersThe Secretary of Energy shall develop and adopt procedures to— (1)improve communication and coordination between the Department of Energy’s energy response team, Federal partners, and industry;
 (2)leverage the Energy Information Administration’s subject matter expertise within the Department’s energy response team to improve supply chain situation assessments;
 (3)establish company liaisons and direct communication with the Department’s energy response team to improve situation assessments;
 (4)streamline and enhance processes for obtaining temporary regulatory relief to speed up emergency response and recovery;
 (5)facilitate and increase engagement among States, the oil and natural gas industry, the energy storage industry, and the Department in developing State and local energy assurance plans;
 (6)establish routine education and training programs for key government emergency response positions with the Department and States; and
 (7)involve States, the energy storage industry, and the oil and natural gas industry in comprehensive drill and exercise programs.
 (c)CooperationThe activities carried out under subsection (b) shall include collaborative efforts with State and local government officials and the private sector.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report describing the effectiveness of the activities authorized under this section.
					1104.Critical electric infrastructure security
 (a)Critical electric infrastructure securityPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding after section 215 the following new section:  215A.Critical electric infrastructure security (a)DefinitionsFor purposes of this section:
 (1)Bulk-power system; electric reliability organization; regional entityThe terms bulk-power system, Electric Reliability Organization, and regional entity have the meanings given such terms in paragraphs (1), (2), and (7) of section 215(a), respectively.
 (2)Critical electric infrastructureThe term critical electric infrastructure means a system or asset of the bulk-power system, whether physical or virtual, the incapacity or destruction of which would negatively affect national security, economic security, public health or safety, or any combination of such matters.
 (3)Critical electric infrastructure informationThe term critical electric infrastructure information means information related to critical electric infrastructure, or proposed critical electrical infrastructure, generated by or provided to the Commission or other Federal agency, other than classified national security information, that is designated as critical electric infrastructure information by the Commission under subsection (d)(2). Such term includes information that qualifies as critical energy infrastructure information under the Commission’s regulations.
 (4)Defense critical electric infrastructureThe term defense critical electric infrastructure means any electric infrastructure located in the United States (including the territories) that serves a facility designated by the Secretary pursuant to subsection (c), but is not owned or operated by the owner or operator of such facility.
 (5)Electromagnetic pulseThe term electromagnetic pulse means 1 or more pulses of electromagnetic energy emitted by a device capable of disabling or disrupting operation of, or destroying, electronic devices or communications networks, including hardware, software, and data, by means of such a pulse.
 (6)Geomagnetic stormThe term geomagnetic storm means a temporary disturbance of the Earth’s magnetic field resulting from solar activity. (7)Grid security emergencyThe term grid security emergency means the occurrence or imminent danger of—
										(A)
 (i)a malicious act using electronic communication or an electromagnetic pulse, or a geomagnetic storm event, that could disrupt the operation of those electronic devices or communications networks, including hardware, software, and data, that are essential to the reliability of critical electric infrastructure or of defense critical electric infrastructure; and
 (ii)disruption of the operation of such devices or networks, with significant adverse effects on the reliability of critical electric infrastructure or of defense critical electric infrastructure, as a result of such act or event; or
											(B)
 (i)a direct physical attack on critical electric infrastructure or on defense critical electric infrastructure; and
 (ii)significant adverse effects on the reliability of critical electric infrastructure or of defense critical electric infrastructure as a result of such physical attack.
 (8)Grid security vulnerabilityThe term grid security vulnerability means a weakness that, in the event of a malicious act using an electromagnetic pulse, would pose a substantial risk of disruption to the operation of those electrical or electronic devices or communications networks, including hardware, software, and data, that are essential to the reliability of the bulk-power system.
 (9)SecretaryThe term Secretary means the Secretary of Energy. (b)Authority To address grid security emergency (1)AuthorityWhenever the President issues and provides to the Secretary a written directive or determination identifying a grid security emergency, the Secretary may, with or without notice, hearing, or report, issue such orders for emergency measures as are necessary in the judgment of the Secretary to protect or restore the reliability of critical electric infrastructure or of defense critical electric infrastructure during such emergency. As soon as practicable but not later than 180 days after the date of enactment of this section, the Secretary shall, after notice and opportunity for comment, establish rules of procedure that ensure that such authority can be exercised expeditiously.
 (2)Notification of CongressWhenever the President issues and provides to the Secretary a written directive or determination under paragraph (1), the President shall promptly notify congressional committees of relevant jurisdiction, including the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, of the contents of, and justification for, such directive or determination.
 (3)ConsultationBefore issuing an order for emergency measures under paragraph (1), the Secretary shall, to the extent practicable in light of the nature of the grid security emergency and the urgency of the need for action, consult with appropriate governmental authorities in Canada and Mexico, entities described in paragraph (4), the Electricity Sub-sector Coordinating Council, the Commission, and other appropriate Federal agencies regarding implementation of such emergency measures.
 (4)ApplicationAn order for emergency measures under this subsection may apply to— (A)the Electric Reliability Organization;
 (B)a regional entity; or (C)any owner, user, or operator of critical electric infrastructure or of defense critical electric infrastructure within the United States.
										(5)Expiration and reissuance
 (A)In generalExcept as provided in subparagraph (B), an order for emergency measures issued under paragraph (1) shall expire no later than 15 days after its issuance.
 (B)ExtensionsThe Secretary may reissue an order for emergency measures issued under paragraph (1) for subsequent periods, not to exceed 15 days for each such period, provided that the President, for each such period, issues and provides to the Secretary a written directive or determination that the grid security emergency identified under paragraph (1) continues to exist or that the emergency measure continues to be required.
										(6)Cost recovery
 (A)Critical electric infrastructureIf the Commission determines that owners, operators, or users of critical electric infrastructure have incurred substantial costs to comply with an order for emergency measures issued under this subsection and that such costs were prudently incurred and cannot reasonably be recovered through regulated rates or market prices for the electric energy or services sold by such owners, operators, or users, the Commission shall, consistent with the requirements of section 205, after notice and an opportunity for comment, establish a mechanism that permits such owners, operators, or users to recover such costs.
 (B)Defense critical electric infrastructureTo the extent the owner or operator of defense critical electric infrastructure is required to take emergency measures pursuant to an order issued under this subsection, the owners or operators of a critical defense facility or facilities designated by the Secretary pursuant to subsection (c) that rely upon such infrastructure shall bear the full incremental costs of the measures.
 (7)Temporary access to classified informationThe Secretary, and other appropriate Federal agencies, shall, to the extent practicable and consistent with their obligations to protect classified information, provide temporary access to classified information related to a grid security emergency for which emergency measures are issued under paragraph (1) to key personnel of any entity subject to such emergency measures to enable optimum communication between the entity and the Secretary and other appropriate Federal agencies regarding the grid security emergency.
 (c)Designation of critical defense facilitiesNot later than 180 days after the date of enactment of this section, the Secretary, in consultation with other appropriate Federal agencies and appropriate owners, users, or operators of infrastructure that may be defense critical electric infrastructure, shall identify and designate facilities located in the United States (including the territories) that are—
 (1)critical to the defense of the United States; and (2)vulnerable to a disruption of the supply of electric energy provided to such facility by an external provider.
									The Secretary may, in consultation with appropriate Federal agencies and appropriate owners, users,
			 or operators of defense critical electric infrastructure, periodically
			 revise the list of designated facilities as necessary.(d)Protection and sharing of critical electric infrastructure information
 (1)Protection of critical electric infrastructure informationCritical electric infrastructure information— (A)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and
 (B)shall not be made available by any Federal, State, political subdivision or tribal authority pursuant to any Federal, State, political subdivision or tribal law requiring public disclosure of information or records.
 (2)Designation and sharing of critical electric infrastructure informationNot later than one year after the date of enactment of this section, the Commission, in consultation with the Secretary of Energy, shall promulgate such regulations and issue such orders as necessary to—
 (A)designate information as critical electric infrastructure information; (B)prohibit the unauthorized disclosure of critical electric infrastructure information;
 (C)ensure there are appropriate sanctions in place for Commissioners, officers, employees, or agents of the Commission who knowingly and willfully disclose critical electric infrastructure information in a manner that is not authorized under this section; and
 (D)taking into account standards of the Electric Reliability Organization, facilitate voluntary sharing of critical electric infrastructure information with, between, and by—
 (i)Federal, State, political subdivision, and tribal authorities; (ii)the Electric Reliability Organization;
 (iii)regional entities; (iv)information sharing and analysis centers established pursuant to Presidential Decision Directive 63;
 (v)owners, operators, and users of critical electric infrastructure in the United States; and (vi)other entities determined appropriate by the Commission.
 (3)ConsiderationsIn promulgating regulations and issuing orders under paragraph (2), the Commission shall take into consideration the role of State commissions in reviewing the prudence and cost of investments, determining the rates and terms of conditions for electric services, and ensuring the safety and reliability of the bulk-power system and distribution facilities within their respective jurisdictions.
 (4)ProtocolsThe Commission shall, in consultation with Canadian and Mexican authorities, develop protocols for the voluntary sharing of critical electric infrastructure information with Canadian and Mexican authorities and owners, operators, and users of the bulk-power system outside the United States.
 (5)No required sharing of informationNothing in this section shall require a person or entity in possession of critical electric infrastructure information to share such information with Federal, State, political subdivision, or tribal authorities, or any other person or entity.
 (6)Submission of information to CongressNothing in this section shall permit or authorize the withholding of information from Congress, any committee or subcommittee thereof, or the Comptroller General.
 (7)Disclosure of protected informationIn implementing this section, the Commission shall segregate critical electric infrastructure information or information that reasonably could be expected to lead to the disclosure of the critical electric infrastructure information within documents and electronic communications, wherever feasible, to facilitate disclosure of information that is not designated as critical electric infrastructure information.
 (8)Duration of designationInformation may not be designated as critical electric infrastructure information for longer than 5 years, unless specifically re-designated by the Commission.
 (9)Removal of designationThe Commission shall remove the designation of critical electric infrastructure information, in whole or in part, from a document or electronic communication if the Commission determines that the unauthorized disclosure of such information could no longer be used to impair the security or reliability of the bulk-power system or distribution facilities.
 (10)Judicial review of designationsNotwithstanding section 313(b), any determination by the Commission concerning the designation of critical electric infrastructure information under this subsection shall be subject to review under chapter 7 of title 5, United States Code, except that such review shall be brought in the district court of the United States in the district in which the complainant resides, or has his principal place of business, or in the District of Columbia. In such a case the court shall examine in camera the contents of documents or electronic communications that are the subject of the determination under review to determine whether such documents or any part thereof were improperly designated or not designated as critical electric infrastructure information.
									(e)Measures to address grid security vulnerabilities
									(1)Commission authority
 (A)Reliability standardsIf the Commission, in consultation with appropriate Federal agencies, identifies a grid security vulnerability that the Commission determines has not adequately been addressed through a reliability standard developed and approved under section 215, the Commission shall, after notice and opportunity for comment and after consultation with the Secretary, other appropriate Federal agencies, and appropriate governmental authorities in Canada and Mexico, issue an order directing the Electric Reliability Organization to submit to the Commission for approval under section 215, not later than 30 days after the issuance of such order, a reliability standard requiring implementation, by any owner, operator, or user of the bulk-power system in the United States, of measures to protect the bulk-power system against such vulnerability. Any such standard shall include a protection plan, including automated hardware-based solutions. The Commission shall approve a reliability standard submitted pursuant to this subparagraph, unless the Commission determines that such reliability standard does not adequately protect against such vulnerability or otherwise does not satisfy the requirements of section 215.
 (B)Measures to address grid security vulnerabilitiesIf the Commission, after notice and opportunity for comment and after consultation with the Secretary, other appropriate Federal agencies, and appropriate governmental authorities in Canada and Mexico, determines that the reliability standard submitted by the Electric Reliability Organization to address a grid security vulnerability identified under subparagraph (A) does not adequately protect the bulk-power system against such vulnerability, the Commission shall promulgate a rule or issue an order requiring implementation, by any owner, operator, or user of the bulk-power system in the United States, of measures to protect the bulk-power system against such vulnerability. Any such rule or order shall include a protection plan, including automated hardware-based solutions. Before promulgating a rule or issuing an order under this subparagraph, the Commission shall, to the extent practicable in light of the urgency of the need for action to address the grid security vulnerability, request and consider recommendations from the Electric Reliability Organization regarding such rule or order. The Commission may establish an appropriate deadline for the submission of such recommendations.
 (2)RescissionThe Commission shall approve a reliability standard developed under section 215 that addresses a grid security vulnerability that is the subject of a rule or order under paragraph (1)(B), unless the Commission determines that such reliability standard does not adequately protect against such vulnerability or otherwise does not satisfy the requirements of section 215. Upon such approval, the Commission shall rescind the rule promulgated or order issued under paragraph (1)(B) addressing such vulnerability, effective upon the effective date of the newly approved reliability standard.
 (3)Geomagnetic storms and electromagnetic pulseNot later than 6 months after the date of enactment of this section, the Commission shall, after notice and an opportunity for comment and after consultation with the Secretary and other appropriate Federal agencies, issue an order directing the Electric Reliability Organization to submit to the Commission for approval under section 215, not later than 6 months after the issuance of such order, reliability standards adequate to protect the bulk-power system from any reasonably foreseeable geomagnetic storm or electromagnetic pulse event. The Commission’s order shall specify the nature and magnitude of the reasonably foreseeable events against which such standards must protect. Such standards shall appropriately balance the risks to the bulk-power system associated with such events, including any regional variation in such risks, the costs of mitigating such risks, and the priorities and timing associated with implementation. If the Commission determines that the reliability standards submitted by the Electric Reliability Organization pursuant to this paragraph are inadequate, the Commission shall promulgate a rule or issue an order adequate to protect the bulk-power system from geomagnetic storms or electromagnetic pulse as required under paragraph (1)(B).
 (4)Large transformer availabilityNot later than 1 year after the date of enactment of this section, the Commission shall, after notice and an opportunity for comment and after consultation with the Secretary and other appropriate Federal agencies, issue an order directing the Electric Reliability Organization to submit to the Commission for approval under section 215, not later than 1 year after the issuance of such order, reliability standards addressing availability of large transformers. Such standards shall require entities that own or operate large transformers to ensure, individually or jointly, adequate availability of large transformers to promptly restore the reliable operation of the bulk-power system in the event that any such transformer is destroyed or disabled as a result of a geomagnetic storm event or electromagnetic pulse event. The Commission’s order shall specify the nature and magnitude of the reasonably foreseeable events that shall provide the basis for such standards. Such standards shall—
 (A)provide entities subject to the standards with the option of meeting such standards individually or jointly; and
 (B)appropriately balance the risks associated with a reasonably foreseeable event, including any regional variation in such risks, and the costs of ensuring adequate availability of spare transformers.
 (5)Certain Federal entitiesFor the 11-year period commencing on the date of enactment of this section, the Tennessee Valley Authority and the Bonneville Power Administration shall be exempt from any requirement under this subsection.
 (f)Security clearancesThe Secretary shall facilitate and, to the extent practicable, expedite the acquisition of adequate security clearances by key personnel of any entity subject to the requirements of this section, to enable optimum communication with Federal agencies regarding threats to the security of the critical electric infrastructure. The Secretary, the Commission, and other appropriate Federal agencies shall, to the extent practicable and consistent with their obligations to protect classified and critical electric infrastructure information, share timely actionable information regarding grid security with appropriate key personnel of owners, operators, and users of the critical electric infrastructure.
								(g)Clarifications of liability
 (1)Compliance with or violation of this ActExcept as provided in paragraph (4), to the extent any action or omission taken by an entity that is necessary to comply with an order for emergency measures issued under subsection (b)(1), including any action or omission taken to voluntarily comply with such order, results in noncompliance with, or causes such entity not to comply with any rule, order, regulation, or provision of this Act, including any reliability standard approved by the Commission pursuant to section 215, such action or omission shall not be considered a violation of such rule, order, regulation, or provision.
 (2) Relation to section 202(c)Except as provided in paragraph (4), an action or omission taken by an owner, operator, or user of critical electric infrastructure or of defense critical electric infrastructure to comply with an order for emergency measures issued under subsection (b)(1) shall be treated as an action or omission taken to comply with an order issued under section 202(c) for purposes of such section.
 (3)Sharing or receipt of informationNo cause of action shall lie or be maintained in any Federal or State court for the sharing or receipt of information under, and that is conducted in accordance with, subsection (d).
 (4)Rule of constructionNothing in this subsection shall be construed to require dismissal of a cause of action against an entity that, in the course of complying with an order for emergency measures issued under subsection (b)(1) by taking an action or omission for which they would be liable but for paragraph (1) or (2), takes such action or omission in a grossly negligent manner..
					(b)Conforming amendments
 (1)JurisdictionSection 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by inserting 215A, after 215, each place it appears. (2)Public utilitySection 201(e) of the Federal Power Act (16 U.S.C. 824(e)) is amended by inserting 215A, after 215,.
						1105.Strategic Transformer Reserve
 (a)FindingCongress finds that the storage of strategically located spare large power transformers and emergency mobile substations will reduce the vulnerability of the United States to multiple risks facing electric grid reliability, including physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, and seismic events.
 (b)DefinitionsIn this section: (1)Bulk-power systemThe term bulk-power system has the meaning given such term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
 (2)Critically damaged large power transformerThe term critically damaged large power transformer means a large power transformer that— (A)has sustained extensive damage such that—
 (i)repair or refurbishment is not economically viable; or (ii)the extensive time to repair or refurbish the large power transformer would create an extended period of instability in the bulk-power system; and
 (B)prior to sustaining such damage, was part of the bulk-power system. (3)Critical electric infrastructureThe term critical electric infrastructure has the meaning given that term in section 215A of the Federal Power Act.
 (4)Electric Reliability OrganizationThe term Electric Reliability Organization has the meaning given such term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). (5)Emergency mobile substationThe term emergency mobile substation means a mobile substation or mobile transformer that is—
 (A)assembled and permanently mounted on a trailer that is capable of highway travel and meets relevant Department of Transportation regulations; and
 (B)intended for express deployment and capable of being rapidly placed into service. (6)Large power transformerThe term large power transformer means a power transformer with a maximum nameplate rating of 100 megavolt-amperes or higher, including related critical equipment, that is, or is intended to be, a part of the bulk-power system.
 (7)SecretaryThe term Secretary means the Secretary of Energy. (8)Spare large power transformerThe term spare large power transformer means a large power transformer that is stored within the Strategic Transformer Reserve to be available to temporarily replace a critically damaged large power transformer.
						(c)Strategic Transformer Reserve plan
 (1)PlanNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Office of Electricity Delivery and Energy Reliability, shall, in consultation with the Federal Energy Regulatory Commission, the Electricity Sub-sector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations, prepare and submit to Congress a plan to establish a Strategic Transformer Reserve for the storage, in strategically located facilities, of spare large power transformers and emergency mobile substations in sufficient numbers to temporarily replace critically damaged large power transformers and substations that are critical electric infrastructure or serve defense and military installations.
 (2)InclusionsThe Strategic Transformer Reserve plan shall include a description of— (A)the appropriate number and type of spare large power transformers necessary to provide or restore sufficient resiliency to the bulk-power system, critical electric infrastructure, and defense and military installations to mitigate significant impacts to the electric grid resulting from—
 (i)physical attack; (ii)cyber attack;
 (iii)electromagnetic pulse attack; (iv)geomagnetic disturbances;
 (v)severe weather; or (vi)seismic events;
 (B)other critical electric grid equipment for which an inventory of spare equipment, including emergency mobile substations, is necessary to provide or restore sufficient resiliency to the bulk-power system, critical electric infrastructure, and defense and military installations;
 (C)the degree to which utility sector actions or initiatives, including individual utility ownership of spare equipment, joint ownership of spare equipment inventory, sharing agreements, or other spare equipment reserves or arrangements, satisfy the needs identified under subparagraphs (A) and (B);
 (D)the potential locations for, and feasibility and appropriate number of, strategic storage locations for reserve equipment, including consideration of—
 (i)the physical security of such locations; (ii)the protection of the confidentiality of such locations; and
 (iii)the proximity of such locations to sites of potentially critically damaged large power transformers and substations that are critical electric infrastructure or serve defense and military installations, so as to enable efficient delivery of equipment to such sites;
 (E)the necessary degree of flexibility of spare large power transformers to be included in the Strategic Transformer Reserve to conform to different substation configurations, including consideration of transformer—
 (i)power and voltage rating for each winding; (ii)overload requirements;
 (iii)impedance between windings; (iv)configuration of windings; and
 (v)tap requirements; (F)an estimate of the direct cost of the Strategic Transformer Reserve, as proposed, including—
 (i)the cost of storage facilities; (ii)the cost of the equipment; and
 (iii)management, maintenance, and operation costs; (G)the funding options available to establish, stock, manage, and maintain the Strategic Transformer Reserve, including consideration of fees on owners and operators of bulk-power system facilities, critical electric infrastructure, and defense and military installations relying on the Strategic Transformer Reserve, use of Federal appropriations, and public-private cost-sharing options;
 (H)the ease and speed of transportation, installation, and energization of spare large power transformers to be included in the Strategic Transformer Reserve, including consideration of factors such as—
 (i)transformer transportation weight; (ii)transformer size;
 (iii)topology of critical substations; (iv)availability of appropriate transformer mounting pads;
 (v)flexibility of the spare large power transformers as described in subparagraph (E); and (vi)ability to rapidly transition a spare large power transformer from storage to energization;
 (I)eligibility criteria for withdrawal of equipment from the Strategic Transformer Reserve; (J)the process by which owners or operators of critically damaged large power transformers or substations that are critical electric infrastructure or serve defense and military installations may apply for a withdrawal from the Strategic Transformer Reserve;
 (K)the process by which equipment withdrawn from the Strategic Transformer Reserve is returned to the Strategic Transformer Reserve or is replaced;
 (L)possible fees to be paid by users of equipment withdrawn from the Strategic Transformer Reserve; (M)possible fees to be paid by owners and operators of large power transformers and substations that are critical electric infrastructure or serve defense and military installations to cover operating costs of the Strategic Transformer Reserve;
 (N)the domestic and international large power transformer supply chain; (O)the potential reliability, cost, and operational benefits of including emergency mobile substations in any Strategic Transformer Reserve established under this section; and
 (P)other considerations for designing, constructing, stocking, funding, and managing the Strategic Transformer Reserve.
 (d)EstablishmentThe Secretary may establish a Strategic Transformer Reserve in accordance with the plan prepared pursuant to subsection (c) after the date that is 6 months after the date on which such plan is submitted to Congress.
 (e)Disclosure of informationAny information included in the Strategic Transformer Reserve plan, or shared in the preparation and development of such plan, the disclosure of which the agency reasonably foresees would cause harm to critical electric infrastructure, shall be deemed to be critical electric infrastructure information for purposes of section 215A(d) of the Federal Power Act.
					1106.Cyber Sense
 (a)In GeneralThe Secretary of Energy shall establish a voluntary Cyber Sense program to identify and promote cyber-secure products intended for use in the bulk-power system, as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
 (b)Program requirementsIn carrying out subsection (a), the Secretary of Energy shall— (1)establish a Cyber Sense testing process to identify products and technologies intended for use in the bulk-power system, including products relating to industrial control systems, such as supervisory control and data acquisition systems;
 (2)for products tested and identified under the Cyber Sense program, establish and maintain cybersecurity vulnerability reporting processes and a related database;
 (3)promulgate regulations regarding vulnerability reporting processes for products tested and identified under the Cyber Sense program;
 (4)provide technical assistance to utilities, product manufacturers, and other electric sector stakeholders to develop solutions to mitigate identified vulnerabilities in products tested and identified under the Cyber Sense program;
 (5)biennially review products tested and identified under the Cyber Sense program for vulnerabilities and provide analysis with respect to how such products respond to and mitigate cyber threats;
 (6)develop procurement guidance for utilities for products tested and identified under the Cyber Sense program;
 (7)provide reasonable notice to the public, and solicit comments from the public, prior to establishing or revising the Cyber Sense testing process;
 (8)oversee Cyber Sense testing carried out by third parties; and (9)consider incentives to encourage the use in the bulk-power system of products tested and identified under the Cyber Sense program.
 (c)Disclosure of informationAny vulnerability reported pursuant to regulations promulgated under subsection (b)(3), the disclosure of which the agency reasonably foresees would cause harm to critical electric infrastructure (as defined in section 215A of the Federal Power Act), shall be deemed to be critical electric infrastructure information for purposes of section 215A(d) of the Federal Power Act.
 (d)Federal Government liabilityConsistent with other voluntary Federal Government certification programs, nothing in this section shall be construed to authorize the commencement of an action against the United States Government with respect to the testing and identification of a product under the Cyber Sense program.
					1107.State coverage and consideration of PURPA standards for electric utilities
					(a)State consideration of resiliency and advanced energy analytics technologies and reliable
			 generation
 (1)ConsiderationSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding the following at the end:  (20)Improving the resilience of electric infrastructure (A)In generalEach electric utility shall develop a plan to use resiliency-related technologies, upgrades, measures, and other approaches designed to improve the resilience of electric infrastructure, mitigate power outages, continue delivery of vital services, and maintain the flow of power to facilities critical to public health, safety, and welfare, to the extent practicable using the most current data, metrics, and frameworks related to current and future threats, including physical and cyber attacks, electromagnetic pulse attacks, geomagnetic disturbances, seismic events, and severe weather and other environmental stressors.
 (B)Resiliency-related technologiesFor purposes of this paragraph, examples of resiliency-related technologies, upgrades, measures, and other approaches include—
 (i)hardening, or other enhanced protection, of utility poles, wiring, cabling, and other distribution components, facilities, or structures;
 (ii)advanced grid technologies capable of isolating or repairing problems remotely, such as advanced metering infrastructure, high-tech sensors, grid monitoring and control systems, and remote reconfiguration and redundancy systems;
 (iii)cybersecurity products and components; (iv)distributed generation, including back-up generation to power critical facilities and essential services, and related integration components, such as advanced inverter technology;
 (v)microgrid systems, including hybrid microgrid systems for isolated communities; (vi)combined heat and power;
 (vii)waste heat resources; (viii)non-grid-scale energy storage technologies;
 (ix)wiring, cabling, and other distribution components, including submersible distribution components, and enclosures;
 (x)electronically controlled reclosers and similar technologies for power restoration, including emergency mobile substations, as defined in section 1105 of the North American Energy Security and Infrastructure Act of 2015;
 (xi)advanced energy analytics technology, such as Internet-based and cloud-based computing solutions and subscription licensing models;
 (xii)measures that enhance resilience through planning, preparation, response, and recovery activities; (xiii)operational capabilities to enhance resilience through rapid response recovery; and
 (xiv)measures to ensure availability of key critical components through contracts, cooperative agreements, stockpiling and prepositioning, or other measures.
 (C)Rate recoveryEach State regulatory authority (with respect to each electric utility for which it has ratemaking authority) shall consider authorizing each such electric utility to recover any capital, operating expenditure, or other costs of the electric utility related to the procurement, deployment, or use of resiliency-related technologies, including a reasonable rate of return on the capital expenditures of the electric utility for the procurement, deployment, or use of resiliency-related technologies.
									(21)Promoting investments in advanced energy analytics technology
 (A)In generalEach electric utility shall develop and implement a plan for deploying advanced energy analytics technology.
 (B)Rate recoveryEach State regulatory authority (with respect to each electric utility for which it has ratemaking authority) shall consider confirming and clarifying, if necessary, that each such electric utility is authorized to recover the costs of the electric utility relating to the procurement, deployment, or use of advanced energy analytics technology, including a reasonable rate of return on all such costs incurred by the electric utility for the procurement, deployment, or use of advanced energy analytics technology, provided such technology is used by the electric utility for purposes of realizing operational efficiencies, cost savings, enhanced energy management and customer engagement, improvements in system reliability, safety, and cybersecurity, or other benefits to ratepayers.
 (C)Advanced energy analytics technologyFor purposes of this paragraph, examples of advanced energy analytics technology include Internet-based and cloud-based computing solutions and subscription licensing models, including software as a service that uses cyber-physical systems to allow the correlation of data aggregated from appropriate data sources and smart grid sensor networks, employs analytics and machine learning, or employs other advanced computing solutions and models.
									(22)Assuring electric reliability with reliable generation
 (A)Assurance of electric reliabilityEach electric utility shall adopt or modify policies to ensure that such electric utility incorporates reliable generation into its integrated resource plan to assure the availability of electric energy over a 10-year planning period.
 (B)Reliable generationFor purposes of this paragraph, reliable generation means electric generation facilities with reliability attributes that include— (i) (I)possession of adequate fuel on-site to enable operation for an extended period of time;
 (II)the operational ability to generate electric energy from more than one source; or (III)fuel certainty, through firm contractual obligations (which may not be required to be for a period longer than one year), that ensures adequate fuel supply to enable operation, for an extended period of time, for the duration of an emergency or severe weather conditions;
 (ii)operational characteristics that enable the generation of electric energy for the duration of an emergency or severe weather conditions; and
 (iii)unless procured through other procurement mechanisms, essential reliability services, including frequency support and regulation services.
										(23)Subsidization of customer-side technology
 (A)ConsiderationTo the extent that a State regulatory authority may require or allow rates charged by any electric utility for which it has ratemaking authority to electric consumers that do not use a customer-side technology to include any cost, fee, or charge that directly or indirectly cross-subsidizes the deployment, construction, maintenance, or operation of that customer-side technology, such authority shall evaluate whether subsidizing the deployment, construction, maintenance, or operation of a customer-side technology would—
 (i)result in benefits predominately enjoyed by only the users of that customer-side technology; (ii)shift costs of a customer-side technology to electricity consumers that do not use that customer-side technology, particularly where disparate economic or resource conditions exist among the electricity consumers cross-subsidizing the costumer-side technology;
 (iii)negatively affect resource utilization, fuel diversity, or grid security; (iv)provide any unfair competitive advantage to market the customer-side technology; and
 (v)be necessary to fulfill an obligation to serve electric consumers. (B)Public noticeEach State regulatory authority shall make available to the public the evaluation completed under subparagraph (A) at least 90 days prior to any proceedings in which such authority considers the cross-subsidization of a customer-side technology.
 (C)Customer-side technologyFor purposes of this paragraph, the term customer-side technology means a device connected to the electricity distribution system— (i)at, or on the customer side of, the meter; or
 (ii)that, if owned or operated by or on behalf of an electric utility, would otherwise be at, or on the customer side of, the meter..
						(2)Compliance
 (A)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:  (7) (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility, as applicable, shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraphs (20), (22), and (23) of section 111(d).
 (B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility, as applicable, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraphs (20), (22), and (23) of section 111(d).
										(8)
 (A)Not later than 6 months after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (21) of section 111(d).
 (B)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall complete the consideration, and shall make the determination, referred to in section 111 with respect to the standard established by paragraph (21) of section 111(d)..
 (B)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding the following at the end: In the case of the standards established by paragraphs (20) through (23) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraphs..
 (C)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following new subsection:  (g)Prior State actionsSubsections (b) and (c) of this section shall not apply to a standard established by paragraph (20), (21), (22), or (23) of section 111(d) in the case of any electric utility in a State if—
 (1)before the date of enactment of this subsection, the State has implemented for such utility the standard concerned (or a comparable standard);
 (2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility during the 3-year period ending on the date of enactment of this subsection; or
 (3)the State legislature has voted on the implementation of the standard concerned (or a comparable standard) for such utility during the 3-year period ending on the date of enactment of this subsection..
 (b)Coverage for competitive marketsSection 102 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2612) is amended by adding at the end the following:  (d)Coverage for competitive marketsThe requirements of this title do not apply to the operations of an electric utility, or to proceedings respecting such operations, to the extent that such operations or proceedings, or any portion thereof, relate to the competitive sale of retail electric energy that is unbundled or separated from the regulated provision or sale of distribution service..
					1108.Reliability analysis for certain rules that affect electric generating facilities
 (a)ApplicabilityThis section shall apply with respect to any proposed or final covered rule issued by a Federal agency for which compliance with the rule may impact an electric utility generating unit or units, including by resulting in closure or interruption to operations of such a unit or units.
					(b)Reliability analysis
 (1)Analysis of rulesThe Federal Energy Regulatory Commission, in consultation with the Electric Reliability Organization, shall conduct an independent reliability analysis of a proposed or final covered rule under this section to evaluate the anticipated effects of implementation and enforcement of the rule on—
 (A)electric reliability and resource adequacy; (B)the electricity generation portfolio of the United States;
 (C)the operation of wholesale electricity markets; and (D)energy delivery and infrastructure, including electric transmission facilities and natural gas pipelines.
							(2)Relevant information
 (A)Materials from Federal agenciesA Federal agency shall provide to the Commission materials and information relevant to the analysis required under paragraph (1) for a rule, including relevant data, modeling, and resource adequacy and reliability assessments, prepared or relied upon by such agency in developing the rule.
 (B)Analyses from other entitiesThe Electric Reliability Organization, regional entities, regional transmission organizations, independent system operators, and other reliability coordinators and planning authorities shall timely conduct analyses and provide such information as may be reasonably requested by the Commission.
 (3)NoticeA Federal agency shall provide to the Commission notice of the issuance of any proposed or final covered rule not later than 15 days after the date of such issuance.
 (c)Proposed rulesNot later than 150 days after the date of publication in the Federal Register of a proposed rule described in subsection (a), the Federal Energy Regulatory Commission shall make available to the public an analysis of the proposed rule conducted in accordance with subsection (b), and any relevant special assessment or seasonal or long-term reliability assessment completed by the Electric Reliability Organization.
					(d)Final rules
 (1)InclusionA final rule described in subsection (a) shall include, if available at the time of issuance, a copy of the analysis conducted pursuant to subsection (c) of the rule as proposed.
 (2)AnalysisNot later than 120 days after the date of publication in the Federal Register of a final rule described in subsection (a), the Federal Energy Regulatory Commission shall make available to the public an analysis of the final rule conducted in accordance with subsection (b), and any relevant special assessment or seasonal or long-term reliability assessment completed by the Electric Reliability Organization.
 (e)DefinitionsIn this section: (1)Electric Reliability OrganizationThe term Electric Reliability Organization has the meaning given to such term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
 (2)Federal agencyThe term Federal agency means an agency, as that term is defined in section 551 of title 5, United States Code. (3)Covered ruleThe term covered rule means a proposed or final rule that is estimated by the Federal agency issuing the rule, or the Director of the Office of Management and Budget, to result in an annual effect on the economy of $1,000,000,000 or more.
						1109.Increased accountability with respect to carbon capture, utilization, and sequestration projects
					(a)DOE evaluation
 (1)In generalThe Secretary of Energy (in this section referred to as the Secretary) shall, in accordance with this section, annually conduct an evaluation, and make recommendations, with respect to each project conducted by the Secretary for research, development, demonstration, or deployment of carbon capture, utilization, and sequestration technologies (also known as carbon capture and storage and utilization technologies).
 (2)ScopeFor purposes of this section, a project includes any contract, lease, cooperative agreement, or other similar transaction with a public agency or private organization or person, entered into or performed, or any payment made, by the Secretary for research, development, demonstration, or deployment of carbon capture, utilization, and sequestration technologies.
 (b)Requirements for evaluationIn conducting an evaluation of a project under this section, the Secretary shall— (1)examine if the project has made advancements toward achieving any specific goal of the project with respect to a carbon capture, utilization, and sequestration technology; and
 (2)evaluate and determine if the project has made significant progress in advancing a carbon capture, utilization, and sequestration technology.
 (c)RecommendationsFor each evaluation of a project conducted under this section, if the Secretary determines that— (1)significant progress in advancing a carbon capture, utilization, and sequestration technology has been made, the Secretary shall assess the funding of the project and make a recommendation as to whether increased funding is necessary to advance the project; or
 (2)significant progress in advancing a carbon capture, utilization, and sequestration technology has not been made, the Secretary shall—
 (A)assess the funding of the project and make a recommendation as to whether increased funding is necessary to advance the project;
 (B)assess and determine if the project has reached its full potential; and (C)make a recommendation as to whether the project should continue.
							(d) Reports
 (1)Report on evaluations and recommendationsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall—
 (A)issue a report on the evaluations conducted and recommendations made during the previous year pursuant to this section; and
 (B)make each such report available on the Internet website of the Department of Energy. (2)ReportNot later than 2 years after the date of enactment of this Act, and every 3 years thereafter, the Secretary shall submit to the Subcommittee on Energy and Power of the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (A)the evaluations conducted and recommendations made during the previous 3 years pursuant to this section; and
 (B)the progress of the Department of Energy in advancing carbon capture, utilization, and sequestration technologies, including progress in achieving the Department of Energy’s goal of having an array of advanced carbon capture and sequestration technologies ready by 2020 for large-scale demonstration.
 1110.Reliability and performance assurance in Regional Transmission OrganizationsPart II of the Federal Power Act (16 U.S.C. 824 et seq.), as amended by section 1104, is further amended by adding after section 215A the following new section:
					
						215B.Reliability and performance assurance in Regional Transmission Organizations
							(a)Existing capacity markets
 (1)Analysis concerning capacity market designNot later than 180 days after the date of enactment of this section, each Regional Transmission Organization, and each Independent System Operator, that operates a capacity market, or a comparable market intended to ensure the procurement and availability of sufficient future electric energy resources, that is subject to the jurisdiction of the Commission, shall provide to the Commission an analysis of how the structure of such market meets the following criteria:
 (A)The structure of such market utilizes competitive market forces to the extent practicable in procuring capacity resources.
 (B)Consistent with subparagraph (A), the structure of such market includes resource-neutral performance criteria that ensure the procurement of sufficient capacity from physical generation facilities that have reliability attributes that include—
										(i)
 (I)possession of adequate fuel on-site to enable operation for an extended period of time; (II)the operational ability to generate electric energy from more than one fuel source; or
 (III)fuel certainty, through firm contractual obligations, that ensures adequate fuel supply to enable operation, for an extended period of time, for the duration of an emergency or severe weather conditions;
 (ii)operational characteristics that enable the generation of electric energy for the duration of an emergency or severe weather conditions; and
 (iii)unless procured through other markets or procurement mechanisms, essential reliability services, including frequency support and regulation services.
 (2)Commission evaluation and reportNot later than 1 year after the date of enactment of this section, the Commission shall make publicly available, and submit to the Committee on Energy and Commerce in the House of Representatives and the Committee on Energy and Natural Resources in the Senate, a report containing—
 (A)evaluation of whether the structure of each market addressed in an analysis submitted pursuant to paragraph (1) meets the criteria under such paragraph, based on the analysis; and
 (B)to the extent a market so addressed does not meet such criteria, any recommendations with respect to the procurement of sufficient capacity, as described in paragraph (1)(B).
									(b)Commission evaluation and report for new schedules
 (1)Inclusion of analysis in filingExcept as provided in subsection (a)(2), whenever a Regional Transmission Organization or Independent System Operator files a new schedule under section 205 to establish a market described in subsection (a)(1), or that substantially modifies the capacity market design of a market described in subsection (a)(1), the Regional Transmission Organization or Independent System Operator shall include in any such filing the analysis required by subsection (a)(1).
 (2)Evaluation and reportNot later than 180 days of receiving an analysis under paragraph (1), the Commission shall make publicly available, and submit to the Committee on Energy and Commerce in the House of Representatives and the Committee on Energy and Natural Resources in the Senate, a report containing—
 (A)an evaluation of whether the structure of the market addressed in the analysis meets the criteria under subsection (a)(1), based on the analysis; and
 (B)to the extent the market does not meet such criteria, any recommendations with respect to the procurement of sufficient capacity, as described in subsection (a)(1)(B).
 (c)Effect on existing approvalsNothing in this section shall be considered to— (1)require a modification of the Commission’s approval of the capacity market design approved pursuant to docket numbers ER15–623–000, EL15–29–000, EL14–52–000, and ER14–2419–000; or
 (2)provide grounds for the Commission to grant rehearing or otherwise modify orders issued in those dockets..
				1111.Ethane storage study
 (a)In generalThe Secretary of Energy and the Secretary of Commerce, in consultation with other relevant agencies and stakeholders, shall conduct a study on the feasibility of establishing an ethane storage and distribution hub in the United States.
 (b)ContentsThe study conducted under subsection (a) shall include— (1)an examination of—
 (A)potential locations; (B)economic feasibility;
 (C)economic benefits; (D)geological storage capacity capabilities;
 (E)above ground storage capabilities; (F)infrastructure needs; and
 (G)other markets and trading hubs, particularly related to ethane; and (2)identification of potential additional benefits to energy security.
 (c)Publication of resultsNot later than 2 years after the date of enactment of this Act, the Secretaries of Energy and Commerce shall publish the results of the study conducted under subsection (a) on the websites of the Departments of Energy and Commerce, respectively, and shall submit such results to the Committee on Energy and Commerce of the House of Representatives and the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate.
 1112.Statement of policy on grid modernizationIt is the policy of the United States to promote and advance— (1)the modernization of the energy delivery infrastructure of the United States, and bolster the reliability, affordability, diversity, efficiency, security, and resiliency of domestic energy supplies, through advanced grid technologies;
 (2)the modernization of the electric grid to enable a robust multi-directional power flow that leverages centralized energy resources and distributed energy resources, enables robust retail transactions, and facilitates the alignment of business and regulatory models to achieve a grid that optimizes the entire electric delivery system;
 (3)relevant research and development in advanced grid technologies, including— (A)energy storage;
 (B)predictive tools and requisite real-time data to enable the dynamic optimization of grid operations;
 (C)power electronics, including smart inverters, that ease the challenge of intermittent renewable resources and distributed generation;
 (D)real-time data and situational awareness tools and systems; and (E)tools to increase data security, physical security, and cybersecurity awareness and protection;
 (4)the leadership of the United States in basic and applied sciences to develop a systems approach to innovation and development of cyber-secure advanced grid technologies, architectures, and control paradigms capable of managing diverse supplies and loads;
 (5)the safeguarding of the critical energy delivery infrastructure of the United States and the enhanced resilience of the infrastructure to all hazards, including—
 (A)severe weather events; (B)cyber and physical threats; and
 (C)other factors that affect energy delivery; (6)the coordination of goals, investments to optimize the grid, and other measures for energy efficiency, advanced grid technologies, interoperability, and demand response-side management resources;
 (7)partnerships with States and the private sector— (A)to facilitate advanced grid capabilities and strategies; and
 (B)to provide technical assistance, tools, or other related information necessary to enhance grid integration, particularly in connection with the development at the State and local levels of strategic energy, energy surety and assurance, and emergency preparedness, response, and restoration planning;
 (8)the deployment of information and communications technologies at all levels of the electric system; (9)opportunities to provide consumers with timely information and advanced control options;
 (10)sophisticated or advanced control options to integrate distributed energy resources and associated ancillary services;
 (11)open-source communications, database architectures, and common information model standards, guidelines, and protocols that enable interoperability to maximize efficiency gains and associated benefits among—
 (A)the grid; (B)energy and building management systems; and
 (C)residential, commercial, and industrial equipment; (12)private sector investment in the energy delivery infrastructure of the United States through targeted demonstration and validation of advanced grid technologies; and
 (13)establishment of common valuation methods and tools for cost-benefit analysis of grid integration paradigms.
 1113.Grid resilience reportNot later than 120 days after the date of enactment of this Act, the Secretary of Energy shall submit to the Congress a report on methods to increase electric grid resilience with respect to all threats, including cyber attacks, vandalism, terrorism, and severe weather.
 1114.GAO report on improving National Response CenterThe Comptroller General of the United States shall conduct a study of ways in which the capabilities of the National Response Center could be improved.
				1115.Designation of National Energy Security Corridors on Federal lands
 (a)In generalSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended as follows: (1)In subsection (b)—
 (A)by striking (b)(1) For the purposes of this section Federal lands means and inserting the following:  (b) (1)For the purposes of this section Federal lands—
 (A)except as provided in subparagraph (B), means;  (B)by striking the period at the end of paragraph (1) and inserting ; and and by adding at the end of paragraph (1) the following:
								
 (B)for purposes of granting an application for a natural gas pipeline right-of-way, means all lands owned by the United States except—
 (i)such lands held in trust for an Indian or Indian tribe; and (ii)lands on the Outer Continental Shelf..
 (2)By redesignating subsection (b), as so amended, as subsection (z), and transferring such subsection to appear after subsection (y) of that section.
 (3)By inserting after subsection (a) the following:  (b)National Energy Security Corridors (1)DesignationIn addition to other authorities under this section, the Secretary shall—
 (A)identify and designate suitable Federal lands as National Energy Security Corridors (in this subsection referred to as a Corridor), which shall be used for construction, operation, and maintenance of natural gas transmission facilities; and
 (B)incorporate such Corridors upon designation into the relevant agency land use and resource management plans or equivalent plans.
 (2)ConsiderationsIn evaluating Federal lands for designation as a National Energy Security Corridor, the Secretary shall—
 (A)employ the principle of multiple use to ensure route decisions balance national energy security needs with existing land use principles;
 (B)seek input from other Federal counterparts, State, local, and tribal governments, and affected utility and pipeline industries to determine the best suitable, most cost-effective, and commercially viable acreage for natural gas transmission facilities;
 (C)focus on transmission routes that improve domestic energy security through increasing reliability, relieving congestion, reducing natural gas prices, and meeting growing demand for natural gas; and
 (D)take into account technological innovations that reduce the need for surface disturbance. (3)ProceduresThe Secretary shall establish procedures to expedite and approve applications for rights-of-way for natural gas pipelines across National Energy Security Corridors, that—
 (A)ensure a transparent process for review of applications for rights-of-way on such corridors; (B)require an approval time of not more than 1 year after the date of receipt of an application for a right-of-way; and
 (C)require, upon receipt of such an application, notice to the applicant of a predictable timeline for consideration of the application, that clearly delineates important milestones in the process of such consideration.
										(4)State input
 (A)Requests authorizedThe Governor of a State may submit requests to the Secretary of the Interior to designate Corridors on Federal land in that State.
 (B)Consideration of requestsAfter receiving such a request, the Secretary shall respond in writing, within 30 days— (i)acknowledging receipt of the request; and
 (ii)setting forth a timeline in which the Secretary shall grant, deny, or modify such request and state the reasons for doing so.
 (5)Spatial distribution of corridorsIn implementing this subsection, the Secretary shall coordinate with other Federal Departments to— (A)minimize the proliferation of duplicative natural gas pipeline rights-of-way on Federal lands where feasible;
 (B)ensure Corridors can connect effectively across Federal lands; and (C)utilize input from utility and pipeline industries submitting applications for rights-of-way to site corridors in economically feasible areas that reduce impacts, to the extent practicable, on local communities.
 (6)Not a major Federal actionDesignation of a Corridor under this subsection, and incorporation of Corridors into agency plans under paragraph (1)(B), shall not be treated as a major Federal action for purpose of section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (7)No limit on number or length of CorridorsNothing in this subsection limits the number or physical dimensions of Corridors that the Secretary may designate under this subsection.
 (8)Other authority not affectedNothing in this subsection affects the authority of the Secretary to issue rights-of-way on Federal land that is not located in a Corridor designated under this subsection.
 (9)NEPA clarificationAll applications for rights-of-way for natural gas transmission facilities across Corridors designated under this subsection shall be subject to the environmental protections outlined in subsection (h).. 
 (b)Applications received before designation of CorridorsAny application for a right-of-way under section 28 of the Mineral Leasing Act (30 U.S.C. 185) that is received by the Secretary of the Interior before designation of National Energy Security Corridors under the amendment made by subsection (a) of this section shall be reviewed and acted upon independently by the Secretary without regard to the process for such designation.
 (c)DeadlineWithin 2 years after the date of the enactment of this Act, the Secretary of the Interior shall designate at least 10 National Energy Security Corridors under the amendment made by subsection (a) in States referred to in section 368(b) of the Energy Policy Act of 2005 (42 U.S.C. 15926(b)).
					1116.Vegetation management, facility inspection, and operation and maintenance on Federal lands
			 containing electric transmission and distribution facilities
 (a)In generalTitle V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) is amended by adding at the end the following new section:  512.Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights-of-way (a)General directionIn order to enhance the reliability of the electric grid and reduce the threat of wildfires to and from electric transmission and distribution rights-of-way and related facilities and adjacent property, the Secretary, with respect to public lands and other lands under the jurisdiction of the Secretary, and the Secretary of Agriculture, with respect to National Forest System lands, shall provide direction to ensure that all existing and future rights-of-way, however established (including by grant, special use authorization, and easement), for electric transmission and distribution facilities on such lands include provisions for utility vegetation management, facility inspection, and operation and maintenance activities that, while consistent with applicable law—
 (1)are developed in consultation with the holder of the right-of-way; (2)enable the owner or operator of an electric transmission and distribution facility to operate and maintain the facility in good working order and to comply with Federal, State, and local electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Corporation and plans to meet such reliability standards;
 (3)minimize the need for case-by-case or annual approvals for— (A)routine vegetation management, facility inspection, and operation and maintenance activities within existing electric transmission and distribution rights-of-way; and
 (B)utility vegetation management activities that are necessary to control hazard trees within or adjacent to electric transmission and distribution rights-of-way; and
 (4)when review is required, provide for expedited review and approval of utility vegetation management, facility inspection, and operation and maintenance activities, especially activities requiring prompt action to avoid an adverse impact on human safety or electric reliability to avoid fire hazards.
									(b)Vegetation management, facility inspection, and operation and maintenance plans
 (1)Development and submissionConsistent with subsection (a), the Secretary and the Secretary of Agriculture shall provide owners and operators of electric transmission and distribution facilities located on lands described in such subsection with the option to develop and submit a vegetation management, facility inspection, and operation and maintenance plan, that at each owner or operator’s discretion may cover some or all of the owner or operator’s electric transmission and distribution rights-of-way on Federal lands, for approval to the Secretary with jurisdiction over the lands. A plan under this paragraph shall enable the owner or operator of an electric transmission and distribution facility, at a minimum, to comply with applicable Federal, State, and local electric system reliability and fire safety requirements, as provided in subsection (a)(2). The Secretaries shall not have the authority to modify those requirements.
 (2)Review and approval processThe Secretary and the Secretary of Agriculture shall jointly develop a consolidated and coordinated process for review and approval of—
 (A)vegetation management, facility inspection, and operation and maintenance plans submitted under paragraph (1) that—
 (i)assures prompt review and approval not to exceed 90 days; (ii)includes timelines and benchmarks for agency comments on submitted plans and final approval of such plans;
 (iii)is consistent with applicable law; and (iv)minimizes the costs of the process to the reviewing agency and the entity submitting the plans; and
 (B)amendments to the plans in a prompt manner if changed conditions necessitate a modification to a plan.
 (3)NotificationThe review and approval process under paragraph (2) shall— (A)include notification by the agency of any changed conditions that warrant a modification to a plan;
 (B)provide an opportunity for the owner or operator to submit a proposed plan amendment to address directly the changed condition; and
 (C)allow the owner or operator to continue to implement those elements of the approved plan that do not directly and adversely affect the condition precipitating the need for modification.
 (4)Categorical exclusion processThe Secretary and the Secretary of Agriculture shall apply his or her categorical exclusion process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to plans developed under this subsection on existing electric transmission and distribution rights-of-way under this subsection.
 (5)ImplementationA plan approved under this subsection shall become part of the authorization governing the covered right-of-way and hazard trees adjacent to the right-of-way. If a vegetation management plan is proposed for an existing electric transmission and distribution facility concurrent with the siting of a new electric transmission or distribution facility, necessary reviews shall be completed as part of the siting process or sooner. Once the plan is approved, the owner or operator shall provide the agency with only a notification of activities anticipated to be undertaken in the coming year, a description of those activities, and certification that the activities are in accordance with the plan.
 (c)Response to emergency conditionsIf vegetation on Federal lands within, or hazard trees on Federal lands adjacent to, an electric transmission or distribution right-of-way granted by the Secretary or the Secretary of Agriculture has contacted or is in imminent danger of contacting one or more electric transmission or distribution lines, the owner or operator of the electric transmission or distribution lines—
 (1)may prune or remove the vegetation to avoid the disruption of electric service and risk of fire; and
 (2)shall notify the appropriate local agent of the relevant Secretary not later than 24 hours after such removal.
 (d)Compliance with applicable reliability and safety standardsIf vegetation on Federal lands within or adjacent to an electric transmission or distribution right-of-way under the jurisdiction of each Secretary does not meet clearance requirements under standards established by the North American Electric Reliability Corporation, or by State and local authorities, and the Secretary having jurisdiction over the lands has failed to act to allow an electric transmission or distribution facility owner or operator to conduct vegetation management activities within 3 business days after receiving a request to allow such activities, the owner or operator may, after notifying the Secretary, conduct such vegetation management activities to meet those clearance requirements.
 (e)Reporting requirementThe Secretary or Secretary of Agriculture shall report requests and actions made under subsections (c) and (d) annually on each Secretary’s website.
 (f)LiabilityAn owner or operator of an electric transmission or distribution facility shall not be held liable for wildfire damage, loss, or injury, including the cost of fire suppression, if—
 (1)the Secretary or the Secretary of Agriculture fails to allow the owner or operator to operate consistently with an approved vegetation management, facility inspection, and operation and maintenance plan on Federal lands under the relevant Secretary’s jurisdiction within or adjacent to a right-of-way to comply with Federal, State, or local electric system reliability and fire safety standards, including standards established by the North American Electric Reliability Corporation; or
 (2)the Secretary or the Secretary of Agriculture fails to allow the owner or operator of the electric transmission or distribution facility to perform appropriate vegetation management activities in response to an identified hazard tree, or a tree in imminent danger of contacting the owner’s or operator’s electric transmission or distribution facility.
 (g)Training and guidanceIn consultation with the electric utility industry, the Secretary and the Secretary of Agriculture are encouraged to develop a program to train personnel of the Department of the Interior and the Forest Service involved in vegetation management decisions relating to electric transmission and distribution facilities to ensure that such personnel—
 (1)understand electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Corporation;
 (2)assist owners and operators of electric transmission and distribution facilities to comply with applicable electric reliability and fire safety requirements; and
 (3)encourage and assist willing owners and operators of electric transmission and distribution facilities to incorporate on a voluntary basis vegetation management practices to enhance habitats and forage for pollinators and for other wildlife so long as the practices are compatible with the integrated vegetation management practices necessary for reliability and safety.
 (h)ImplementationThe Secretary and the Secretary of Agriculture shall— (1)not later than one year after the date of the enactment of this section, propose regulations, or amended existing regulations, to implement this section; and
 (2)not later than two years after the date of the enactment of this section, finalize regulations, or amended existing regulations, to implement this section.
 (i)Existing vegetation management, facility inspection, and operation and maintenance plansNothing in this section requires an owner or operator to develop and submit a vegetation management, facility inspection, and operation and maintenance plan if one has already been approved by the Secretary or Secretary of Agriculture before the date of the enactment of this section.
 (j)DefinitionsIn this section: (1)Hazard treeThe term hazard tree means any tree inside the right-of-way or located outside the right-of-way that has been found by the either the owner or operator of an electric transmission or distribution facility, or the Secretary or the Secretary of Agriculture, to be likely to fail and cause a high risk of injury, damage, or disruption within 10 feet of an electric power line or related structure if it fell.
 (2)Owner or OperatorThe terms owner and operator include contractors or other agents engaged by the owner or operator of an electric transmission and distribution facility.
 (3)Vegetation management, facility inspection, and operation and maintenance planThe term vegetation management, facility inspection, and operation and maintenance plan means a plan that— (A)is prepared by the owner or operator of one or more electric transmission or distribution facilities to cover one or more electric transmission and distribution rights-of-way; and
 (B)provides for the long-term, cost-effective, efficient, and timely management of facilities and vegetation within the width of the right-of-way and adjacent Federal lands to enhance electric reliability, promote public safety, and avoid fire hazards..
 (b)Clerical amendmentThe table of sections for the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.), is amended by inserting after the item relating to section 511 the following new item:   Sec. 512. Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights-of-way.. BHydropower Regulatory Modernization 1201.Protection of private property rights in hydropower licensing (a)LicencesSection 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended—
 (1)by striking and after recreational opportunities,; and (2)by inserting , and minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after aspects of environmental quality.
 (b)Private landownershipSection 10 of the Federal Power Act (16 U.S.C. 803) is amended— (1)in subsection (a)(1), by inserting , including minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after section 4(e); and
 (2)by adding at the end the following:  (k)Private landownershipIn developing any recreational resource within the project boundary, the licensee shall consider private landownership as a means to encourage and facilitate—
 (1)private investment; and (2)increased tourism and recreational use..
						1202.Extension of time for FERC project involving W. Kerr Scott Dam
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12642, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the Commission’s procedures under that section, extend the time period during which the licensee is required to commence the construction of the project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (b)Reinstatement of expired licenseIf the period required for commencement of construction of the project described in subsection (a) has expired prior to the date of the enactment of this Act, the Commission may reinstate the license effective as of the date of its expiration and the first extension authorized under subsection (a) shall take effect on the date of such expiration.
 1203.Hydropower licensing and process improvementsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:  34.Hydropower licensing and process improvements (a)DefinitionIn this section, the term Federal authorization—
 (1)means any authorization required under Federal law with respect to an application for a license, license amendment, or exemption under this part; and
 (2)includes any permits, special use authorizations, certifications, opinions, or other approvals as may be required under Federal law to approve or implement the license, license amendment, or exemption under this part.
								(b)Designation as lead agency
 (1)In generalThe Commission shall act as the lead agency for the purposes of coordinating all applicable Federal authorizations and for the purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(2)Other agencies and Indian tribes
 (A)In generalEach Federal, State, and local government agency and Indian tribe considering an aspect of an application for Federal authorization shall coordinate with the Commission and comply with the deadline established in the schedule developed for the project in accordance with the rule issued by the Commission under subsection (c).
 (B)IdentificationThe Commission shall identify, as early as practicable after it is notified by the applicant of a project or facility requiring Commission action under this part, any Federal or State agency, local government, or Indian tribe that may consider an aspect of an application for a Federal authorization.
									(C)Notification
 (i)In generalThe Commission shall notify any agency and Indian tribe identified under subparagraph (B) of the opportunity to participate in the process of reviewing an aspect of an application for a Federal authorization.
 (ii)DeadlineEach agency and Indian tribe receiving a notice under clause (i) shall submit a response acknowledging receipt of the notice to the Commission within 30 days of receipt of such notice and request.
										(D)Issue Identification and Resolution
 (i)Identification of issuesFederal, State, and local government agencies and Indian tribes that may consider an aspect of an application for Federal authorization shall identify, as early as possible, and share with the Commission and the applicant, any issues of concern identified during the pendency of the Commission’s action under this part relating to any Federal authorization that may delay or prevent the granting of such authorization, including any issues that may prevent the agency or Indian tribe from meeting the schedule established for the project in accordance with the rule issued by the Commission under subsection (c).
 (ii)Issue resolutionThe Commission may forward any issue of concern identified under clause (i) to the heads of the relevant State and Federal agencies (including, in the case of scheduling concerns identified by a State or local government agency or Indian tribe, the Federal agency overseeing the delegated authority, or the Secretary of the Interior with regard to scheduling concerns identified by an Indian tribe) for resolution. The Commission and any relevant agency shall enter into a memorandum of understanding to facilitate interagency coordination and resolution of such issues of concern, as appropriate.
										(c)Schedule
 (1)Commission rulemaking to establish process to set scheduleWithin 180 days of the date of enactment of this section the Commission shall, in consultation with the appropriate Federal agencies, issue a rule, after providing for notice and public comment, establishing a process for setting a schedule following the filing of an application under this part for the review and disposition of each Federal authorization.
 (2)Elements of scheduling ruleIn issuing a rule under this subsection, the Commission shall ensure that the schedule for each Federal authorization—
 (A)includes deadlines for actions by— (i)any Federal or State agency, local government, or Indian tribe that may consider an aspect of an application for the Federal authorization;
 (ii)the applicant; (iii)the Commission; and
 (iv)other participants in a proceeding; (B)is developed in consultation with the applicant and any agency and Indian tribe that submits a response under subsection (b)(2)(C)(ii);
 (C)provides an opportunity for any Federal or State agency, local government, or Indian tribe that may consider an aspect of an application for the applicable Federal authorization to identify and resolve issues of concern, as provided in subsection (b)(2)(D);
 (D)complies with applicable schedules established under Federal and State law; (E)ensures expeditious completion of all proceedings required under Federal and State law, to the extent practicable; and
 (F)facilitates completion of Federal and State agency studies, reviews, and any other procedures required prior to, or concurrent with, the preparation of the Commission’s environmental document required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
									(d)Transmission of Final Schedule
 (1)In GeneralFor each application for a license, license amendment, or exemption under this part, the Commission shall establish a schedule in accordance with the rule issued by the Commission under subsection (c). The Commission shall publicly notice and transmit the final schedule to the applicant and each agency and Indian tribe identified under subsection (b)(2)(B).
 (2)ResponseEach agency and Indian tribe receiving a schedule under this subsection shall acknowledge receipt of such schedule in writing to the Commission within 30 days.
 (e)Adherence to scheduleAll applicants, other licensing participants, and agencies and tribes considering an aspect of an application for a Federal authorization shall meet the deadlines set forth in the schedule established pursuant to subsection (d)(1).
 (f)Application processingThe Commission, Federal, State, and local government agencies, and Indian tribes may allow an applicant seeking a Federal authorization to fund a third-party contractor selected by such agency or tribe to assist in reviewing the application. All costs of an agency or tribe incurred pursuant to direct funding by the applicant, including all costs associated with the third party contractor, shall not be considered costs of the United States for the administration of this part under section 10(e).
 (g)Commission recommendation on scope of environmental reviewFor the purposes of coordinating Federal authorizations for each project, the Commission shall consult with and make a recommendation to agencies and Indian tribes receiving a schedule under subsection (d) on the scope of the environmental review for all Federal authorizations for such project. Each Federal and State agency and Indian tribe shall give due consideration and may give deference to the Commission’s recommendations, to the extent appropriate under Federal law.
 (h)Failure To meet scheduleA Federal, State, or local government agency or Indian tribe that anticipates that it will be unable to complete its disposition of a Federal authorization by the deadline set forth in the schedule established under subsection (d)(1) may file for an extension as provided under section 313(b)(2).
 (i)Consolidated recordThe Commission shall, with the cooperation of Federal, State, and local government agencies and Indian tribes, maintain a complete consolidated record of all decisions made or actions taken by the Commission or by a Federal administrative agency or officer (or State or local government agency or officer or Indian tribe acting under delegated Federal authority) with respect to any Federal authorization. Such record shall constitute the record for judicial review under section 313(b)..
 1204.Judicial review of delayed Federal authorizationsSection 313(b) of the Federal Power Act (16 U.S.C. 825l(b)) is amended— (1)by striking (b) Any party and inserting the following:
						
							(b)Judicial review
 (1)In generalAny party; and (2)by adding at the end the following:
						
 (2)Delay of a Federal authorizationAny Federal, State, or local government agency or Indian tribe that will not complete its disposition of a Federal authorization by the deadline set forth in the schedule by the Commission under section 34 may file for an extension in the United States court of appeals for any circuit wherein the project or proposed project is located, or in the United States Court of Appeals for the District of Columbia. Such petition shall be filed not later than 30 days prior to such deadline. The court shall only grant an extension if the agency or tribe demonstrates, based on the record maintained under section 34, that it otherwise complied with the requirements of section 34 and that complying with the schedule set by the Commission would have prevented the agency or tribe from complying with applicable Federal or State law. If the court grants the extension, the court shall set a reasonable schedule and deadline, not to exceed 90 days, for the agency to act on remand. If the court denies the extension, or if an agency or tribe does not file for an extension as provided in this subsection and does not complete its disposition of a Federal authorization by the applicable deadline, the Commission and applicant may move forward with the proposed action..
 1205.Licensing study improvementsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended by section 1203, is further amended by adding at the end the following:  35.Licensing study improvements (a)In generalTo facilitate the timely and efficient completion of the license proceedings under this part, the Commission shall, in consultation with applicable Federal and State agencies and interested members of the public—
 (1)compile current and accepted best practices in performing studies required in such license proceedings, including methodologies and the design of studies to assess the full range of environmental impacts of a project that reflect the most recent peer-reviewed science;
 (2)compile a comprehensive collection of studies and data accessible to the public that could be used to inform license proceedings under this part; and
 (3)encourage license applicants, agencies, and Indian tribes to develop and use, for the purpose of fostering timely and efficient consideration of license applications, a limited number of open-source methodologies and tools applicable across a wide array of projects, including water balance models and streamflow analyses.
 (b)Use of studiesTo the extent practicable, the Commission and other Federal, State, and local government agencies and Indian tribes considering an aspect of an application for Federal authorization shall use current, accepted science toward studies and data in support of their actions. Any participant in a proceeding with respect to a Federal authorization shall demonstrate a study requested by the party is not duplicative of current, existing studies that are applicable to the project.
 (c)Basin-Wide or Regional ReviewThe Commission shall establish a program to develop comprehensive plans, at the request of project applicants, on a regional or basin-wide scale, in consultation with the applicants, appropriate Federal agencies, and affected States, local governments, and Indian tribes, in basins or regions with respect to which there are more than one project or application for a project. Upon such a request, the Commission, in consultation with the applicants, such Federal agencies, and affected States, local governments, and Indian tribes, may conduct or commission regional or basin-wide environmental studies, with the participation of at least 2 applicants. Any study conducted under this subsection shall apply only to a project with respect to which the applicant participates..
 1206.Closed-loop pumped storage projectsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended by section 1205, is further amended by adding at the end the following:  36.Closed-loop pumped storage projects (a)DefinitionFor purposes of this section, a closed-loop pumped storage project is a project—
 (1)in which the upper and lower reservoirs do not impound or directly withdraw water from navigable waters; or
 (2)that is not continuously connected to a naturally flowing water feature. (b)In generalAs provided in this section, the Commission may issue and amend licenses and preliminary permits, as appropriate, for closed-loop pumped storage projects.
 (c)Dam safetyBefore issuing any license for a closed-loop pumped storage project, the Commission shall assess the safety of existing dams and other structures related to the project (including possible consequences associated with failure of such structures).
 (d)License conditionsWith respect to a closed-loop pumped storage project, the authority of the Commission to impose conditions on a license under sections 4(e), 10(a), 10(g), and 10(j) shall not apply, and any condition included in or applicable to a closed-loop pumped storage project licensed under this section, including any condition or other requirement of a Federal authorization, shall be limited to those that are—
 (1)necessary to protect public safety; or (2)reasonable, economically feasible, and essential to prevent loss of or damage to, or to mitigate adverse effects on, fish and wildlife resources directly caused by the construction and operation of the project, as compared to the environmental baseline existing at the time the Commission completes its environmental review.
 (e)TransfersNotwithstanding section 5, and regardless of whether the holder of a preliminary permit for a closed-loop pumped storage project claimed municipal preference under section 7(a) when obtaining the permit, the Commission may, to facilitate development of a closed-loop pumped storage project—
 (1)add entities as joint permittees following issuance of a preliminary permit; and (2)transfer a license in part to one or more nonmunicipal entities as co-licensees with a municipality..
 1207.License amendment improvementsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended by section 1206, is further amended by adding at the end the following:  37.License amendment improvements (a)Qualifying project upgrades (1)In generalAs provided in this section, the Commission may approve an application for an amendment to a license issued under this part for a qualifying project upgrade.
 (2)ApplicationA licensee filing an application for an amendment to a project license under this section shall include in such application information sufficient to demonstrate that the proposed change to the project described in the application is a qualifying project upgrade.
 (3)Initial determinationNot later than 15 days after receipt of an application under paragraph (2), the Commission shall make an initial determination as to whether the proposed change to the project described in the application for a license amendment is a qualifying project upgrade. The Commission shall publish its initial determination and issue notice of the application filed under paragraph (2). Such notice shall solicit public comment on the initial determination within 45 days.
 (4)Public comment on qualifying criteriaThe Commission shall accept public comment regarding whether a proposed license amendment is for a qualifying project upgrade for a period of 45 days beginning on the date of publication of a public notice described in paragraph (3), and shall—
 (A)if no entity contests whether the proposed license amendment is for a qualifying project upgrade during such comment period, immediately publish a notice stating that the initial determination has not been contested; or
 (B)if an entity contests whether the proposed license amendment is for a qualifying project upgrade during the comment period, issue a written determination in accordance with paragraph (5).
 (5)Written determinationIf an entity contests whether the proposed license amendment is for a qualifying project upgrade during the comment period under paragraph (4), the Commission shall, not later than 30 days after the date of publication of the public notice of the initial determination under paragraph (3), issue a written determination as to whether the proposed license amendment is for a qualifying project upgrade.
 (6)Public comment on amendment applicationIf no entity contests whether the proposed license amendment is for a qualifying project upgrade during the comment period under paragraph (4) or the Commission issues a written determination under paragraph (5) that a proposed license amendment is a qualifying project upgrade, the Commission shall—
 (A)during the 60-day period beginning on the date of publication of a notice under paragraph (4)(A) or the date on which the Commission issues the written determination under paragraph (5), as applicable, solicit comments from each Federal, State, and local government agency and Indian tribe considering an aspect of an application for Federal authorization (as defined in section 34) with respect to the proposed license amendment, as well as other interested agencies, Indian tribes, and members of the public; and
 (B)during the 90-day period beginning on the date of publication of a notice under paragraph (4)(A) or the date on which the Commission issues the written determination under paragraph (5), as applicable, consult with—
 (i)appropriate Federal agencies and the State agency exercising administrative control over the fish and wildlife resources, and water quality and supply, of the State in which the qualifying project upgrade is located;
 (ii)any Federal department supervising any public lands or reservations occupied by the qualifying project upgrade; and
 (iii)any Indian tribe affected by the qualifying project upgrade. (7)Federal authorizationsThe schedule established by the Commission under section 34 for any project upgrade under this subsection shall require final disposition on all necessary Federal authorizations (as defined in section 34), other than final action by the Commission, by not later than 120 days after the date on which the Commission issues a notice under paragraph (4)(A) or a written determination under paragraph (5), as applicable.
 (8)Commission actionNot later than 150 days after the date on which the Commission issues a notice under paragraph (4)(A) or a written determination under paragraph (5), as applicable, the Commission shall take final action on the license amendment application.
 (9)License amendment conditionsAny condition included in or applicable to a license amendment approved under this subsection, including any condition or other requirement of a Federal authorization, shall be limited to those that are—
 (A)necessary to protect public safety; or (B)reasonable, economically feasible, and essential to prevent loss of or damage to, or to mitigate adverse effects on, fish and wildlife resources, water supply, and water quality that are directly caused by the construction and operation of the qualifying project upgrade, as compared to the environmental baseline existing at the time the Commission approves the application for the license amendment.
 (10)Proposed license amendments that are not qualifying project upgradesIf the Commission determines under paragraph (3) or (5) that a proposed license amendment is not for a qualifying project upgrade, the procedures under paragraphs (6) through (9) shall not apply to the application.
 (11)RulemakingNot later than 180 days after the date of enactment of this section, the Commission shall, after notice and opportunity for public comment, issue a rule to implement this subsection.
 (12)DefinitionsFor purposes of this subsection: (A)Qualifying project upgradeThe term qualifying project upgrade means a change to a project licensed under this part that meets the qualifying criteria, as determined by the Commission.
 (B)Qualifying criteriaThe term qualifying criteria means, with respect to a project license under this part, a change to the project that— (i)if carried out, would be unlikely to adversely affect any species listed as threatened or endangered under the Endangered Species Act of 1973 or result in the destruction or adverse modification of critical habitat, as determined in consultation with the Secretary of the Interior or Secretary of Commerce, as appropriate, in accordance with section 7 of the Endangered Species Act of 1973;
 (ii)is consistent with any applicable comprehensive plan under section 10(a)(2); (iii)includes only changes to project lands, waters, or operations that, in the judgment of the Commission, would result in only insignificant or minimal cumulative adverse environmental effects;
 (iv)would be unlikely to adversely affect water quality and water supply; and (v)proposes to implement—
 (I)capacity increases, efficiency improvements, or other enhancements to hydropower generation at the licensed project;
 (II)environmental protection, mitigation, or enhancement measures to benefit fish and wildlife resources or other natural and cultural resources; or
 (III)improvements to public recreation at the licensed project. (b)Amendment approval processes (1)RuleNot later than 1 year after the date of enactment of this section, the Commission shall, after notice and opportunity for public comment, issue a rule establishing new standards and procedures for license amendment applications under this part. In issuing such rule, the Commission shall seek to develop the most efficient and expedient process, consultation, and review requirements, commensurate with the scope of different categories of proposed license amendments. Such rule shall account for differences in environmental effects across a wide range of categories of license amendment applications.
 (2)CapacityIn issuing a rule under this subsection, the Commission shall take into consideration that a change in generating or hydraulic capacity may indicate the potential environmental effects of a proposed amendment but is not determinative of such effects.
 (3)Process optionsIn issuing a rule under this subsection, the Commission shall take into consideration the range of process options available under the Commission’s regulations for new and original license applications and adapt such options to amendment applications, where appropriate..
 1208.Promoting hydropower development at existing nonpowered damsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended by section 1207, is further amended by adding at the end the following:  38.Promoting hydropower development at existing nonpowered dams (a)Exemptions for qualifying facilities (1)Exemption qualificationsSubject to the requirements of this subsection, the Commission may grant an exemption in whole or in part from the requirements of this part, including any license requirements contained in this part, to any facility the Commission determines is a qualifying facility.
 (2)Consultation with Federal and State agenciesIn granting any exemption under this subsection, the Commission shall consult with— (A)the United States Fish and Wildlife Service, the National Marine Fisheries Service, and the State agency exercising administrative control over the fish and wildlife resources of the State in which the facility will be located, in the manner provided by the Fish and Wildlife Coordination Act;
 (B)any Federal department supervising any public lands or reservations occupied by the project; and (C)any Indian tribe affected by the project.
									(3)Exemption conditions
 (A)In generalThe Commission shall include in any exemption granted under this subsection only such terms and conditions that the Commission determines are—
 (i)necessary to protect public safety; or (ii)reasonable, economically feasible, and essential to prevent loss of or damage to, or to mitigate adverse effects on, fish and wildlife resources directly caused by the construction and operation of the qualifying facility, as compared to the environmental baseline existing at the time the Commission grants the exemption.
 (B)No changes to release regimeNo Federal authorization required with respect to a qualifying facility described in paragraph (1), including an exemption granted by the Commission under this subsection, may include any condition or other requirement that results in any material change to the storage, control, withdrawal, diversion, release, or flow operations of the associated qualifying nonpowered dam.
 (4)Environmental reviewThe Commission’s environmental review under the National Environmental Policy Act of 1969 of a proposed exemption under this subsection shall consist only of an environmental assessment, unless the Commission determines, by rule or order, that the Commission’s obligations under such Act for granting exemptions under this subsection can be met through a categorical exclusion.
 (5)Violation of terms of exemptionAny violation of a term or condition of any exemption granted under this subsection shall be treated as a violation of a rule or order of the Commission under this Act.
 (6)Annual charges for enhancement activitiesExemptees under this subsection for any facility located at a non-Federal dam shall pay to the United States reasonable annual charges in an amount to be fixed by the Commission for the purpose of funding environmental enhancement projects in watersheds in which facilities exempted under this subsection are located. Such annual charges shall be equivalent to the annual charges for use of a Government dam under section 10(e), unless the Commission determines, by rule, that a lower charge is appropriate to protect exemptees’ investment in the project or avoid increasing the price to consumers of power due to such charges. The proceeds of charges made by the Commission under this paragraph shall be paid into the Treasury of the United States and credited to miscellaneous receipts. Subject to annual appropriation Acts, such proceeds shall be available to Federal and State fish and wildlife agencies for purposes of carrying out specific environmental enhancement projects in watersheds in which one or more facilities exempted under this subsection are located. Not later than 180 days after the date of enactment of this section, the Commission shall establish rules, after notice and opportunity for public comment, for the collection and administration of annual charges under this paragraph.
 (7)Effect of jurisdictionThe jurisdiction of the Commission over any qualifying facility exempted under this subsection shall extend only to the qualifying facility exempted and any associated primary transmission line, and shall not extend to any conduit, dam, impoundment, shoreline or other land, or any other project work associated with the qualifying facility exempted under this subsection.
 (b)DefinitionsFor purposes of this section— (1)Federal authorizationThe term Federal authorization has the same meaning as provided in section 34.
 (2)Qualifying criteriaThe term qualifying criteria means, with respect to a facility— (A)as of the date of enactment of this section, the facility is not licensed under, or exempted from the license requirements contained in, this part;
 (B)the facility will be associated with a qualifying nonpowered dam; (C)the facility will be constructed, operated, and maintained for the generation of electric power;
 (D)the facility will use for such generation any withdrawals, diversions, releases, or flows from the associated qualifying nonpowered dam, including its associated impoundment or other infrastructure; and
 (E)the operation of the facility will not result in any material change to the storage, control, withdrawal, diversion, release, or flow operations of the associated qualifying nonpowered dam.
 (3)Qualifying facilityThe term qualifying facility means a facility that is determined under this section to meet the qualifying criteria. (4)Qualifying nonpowered damThe term qualifying nonpowered dam means any dam, dike, embankment, or other barrier—
 (A)the construction of which was completed on or before the date of enactment of this section; (B)that is operated for the control, release, or distribution of water for agricultural, municipal, navigational, industrial, commercial, environmental, recreational, aesthetic, or flood control purposes;
 (C)that, as of the date of enactment of this section, is not equipped with hydropower generating works that are licensed under, or exempted from the license requirements contained in, this part; and
 (D)that, in the case of a non-Federal dam, has been certified by an independent consultant approved by the Commission as complying with the Commission’s dam safety requirements..
				IIEnergy Security and Diplomacy
 2001.Sense of CongressCongress finds the following: (1)North America’s energy revolution has significantly enhanced energy security in the United States, and fundamentally changed the Nation’s energy future from that of scarcity to abundance.
 (2)North America’s energy abundance has increased global energy supplies and reduced the price of energy for consumers in the United States and abroad.
 (3)Allies and trading partners of the United States, including in Europe and Asia, are seeking stable and affordable energy supplies from North America to enhance their energy security.
 (4)The United States has an opportunity to improve its energy security and promote greater stability and affordability of energy supplies for its allies and trading partners through a more integrated, secure, and competitive North American energy system.
 (5)The United States also has an opportunity to promote such objectives by supporting the free flow of energy commodities and more open, transparent, and competitive global energy markets, and through greater Federal agency coordination relating to regulations or agency actions that significantly affect the supply, distribution, or use of energy.
				2002.Energy security valuation
 (a)Establishment of Energy Security Valuation MethodsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Secretary of State, shall develop and transmit, after public notice and comment, to the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, and the Committee on Foreign Affairs of the House of Representatives and the Committee on Energy and Natural Resources, the Committee on Commerce, Science, and Transportation, and the Committee on Foreign Relations of the Senate a report that develops recommended United States energy security valuation methods. In developing the report, the Secretaries may consider the recommendations of the Administration’s Quadrennial Energy Review released on April 21, 2015. The report shall—
 (1)evaluate and define United States energy security to reflect modern domestic and global energy markets and the collective needs of the United States and its allies and partners;
 (2)identify transparent and uniform or coordinated procedures and criteria to ensure that energy-related actions that significantly affect the supply, distribution, transportation, or use of energy are evaluated with respect to their potential impact on energy security, including their impact on—
 (A)consumers and the economy; (B)energy supply diversity and resiliency;
 (C)well-functioning and competitive energy markets; (D)United States trade balance; and
 (E)national security objectives; and (3)include a recommended implementation strategy that identifies and aims to ensure that the procedures and criteria referred to in paragraph (2) are—
 (A)evaluated consistently across the Federal Government; and (B)weighed appropriately and balanced with environmental considerations required by Federal law.
 (b)ParticipationIn developing the report referred to in subsection (a), the Secretaries may consult with relevant Federal, State, private sector, and international participants, as appropriate and consistent with applicable law.
				2003.North American energy security plan
 (a)RequirementNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Secretary of State, shall develop and transmit to the Committee on Energy and Commerce and the Committee on Foreign Affairs of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Foreign Relations of the Senate the plan described in subsection (b).
 (b)PurposeThe plan referred to in subsection (a) shall include— (1)a recommended framework and implementation strategy to—
 (A)improve planning and coordination with Canada and Mexico to enhance energy integration, strengthen North American energy security, and promote efficiencies in the exploration, production, storage, supply, distribution, marketing, pricing, and regulation of North American energy resources; and
 (B)address— (i)North American energy public data, statistics, and mapping collaboration;
 (ii)responsible and sustainable best practices for the development of unconventional oil and natural gas; and
 (iii)modern, resilient energy infrastructure for North America, including physical infrastructure as well as institutional infrastructure such as policies, regulations, and practices relating to energy development; and
 (2)a recommended framework and implementation strategy to improve collaboration with Caribbean and Central American partners on energy security, including actions to support—
 (A)more open, transparent, and competitive energy markets; (B)regulatory capacity building;
 (C)improvements to energy transmission and storage; and (D)improvements to the performance of energy infrastructure and efficiency.
 (c)ParticipationIn developing the plan referred to in subsection (a), the Secretaries may consult with other Federal, State, private sector, and international participants, as appropriate and consistent with applicable law.
				2004.Collective energy security
 (a)In generalThe Secretary of Energy and the Secretary of State shall collaborate to strengthen domestic energy security and the energy security of the allies and trading partners of the United States, including through actions that support or facilitate—
 (1)energy diplomacy; (2)the delivery of United States assistance, including energy resources and technologies, to prevent or mitigate an energy security crisis;
 (3)the development of environmentally and commercially sustainable energy resources; (4)open, transparent, and competitive energy markets; and
 (5)regulatory capacity building. (b)Energy Security ForumsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Secretary of State, shall convene not less than 2 forums to promote the collective energy security of the United States and its allies and trading partners. The forums shall include participation by the Secretary of Energy and the Secretary of State. In addition, an invitation shall be extended to—
 (1)appropriate representatives of foreign governments that are allies or trading partners of the United States; and
 (2)independent experts and industry representatives. (c)RequirementsThe forums shall—
 (1)consist of at least 1 Trans-Atlantic and 1 Trans-Pacific energy security forum; (2)be designed to foster dialogue among government officials, independent experts, and industry representatives regarding—
 (A)the current state of global energy markets; (B)trade and investment issues relevant to energy; and
 (C)barriers to more open, competitive, and transparent energy markets; and (3)be recorded and made publicly available on the Department of Energy’s website, including, not later than 30 days after each forum, publication on the website any significant outcomes.
 (d)NotificationAt least 30 days before each of the forums referred to in subsection (b), the Secretary of Energy shall send a notification regarding the forum to—
 (1)the chair and the ranking minority member of the Committee on Energy and Commerce and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the chair and ranking minority member of the Committee on Energy and Natural Resources and the Committee on Foreign Relations of the Senate.
					2005.Authorization to export natural gas
 (a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or the United States Maritime Administration to site, construct, expand, or operate LNG export facilities, the Department of Energy shall issue a final decision on any application for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) not later than 30 days after the later of—
 (1)the conclusion of the review to site, construct, expand, or operate the LNG facilities required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (2)the date of enactment of this Act. (b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969 shall be considered concluded—
 (1)for a project requiring an Environmental Impact Statement, 30 days after publication of a Final Environmental Impact Statement;
 (2)for a project for which an Environmental Assessment has been prepared, 30 days after publication by the Department of Energy of a Finding of No Significant Impact; and
 (3)upon a determination by the lead agency that an application is eligible for a categorical exclusion pursuant to National Environmental Policy Act of 1969 implementing regulations.
 (c)Public disclosure of export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:  (g)Public Disclosure of LNG Export DestinationsAs a condition for approval of any authorization to export LNG, the Secretary of Energy shall require the applicant to publicly disclose the specific destination or destinations of any such authorized LNG exports..
 2006.Environmental review for energy export facilitiesNotwithstanding any other provision of law, including any other provision of this Act and any amendment made by this Act, to the extent that the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies to the issuance of a permit for the construction, operation, or maintenance of a facility for the export of bulk commodities, no such permit may be denied until each applicable Federal agency has completed all reviews required for the facility under such Act.
			2007.Authorization of cross-border infrastructure projects
 (a)FindingCongress finds that the United States should establish a more uniform, transparent, and modern process for the construction, connection, operation, and maintenance of pipelines and electric transmission facilities for the import and export of liquid products, including water and petroleum, and natural gas and the transmission of electricity to and from Canada and Mexico.
				(b)Authorization of certain infrastructure projects at the national boundary of the united states
 (1)RequirementNo person may construct, connect, operate, or maintain a cross-border segment of a pipeline or electric transmission facility for the import or export of liquid products or natural gas, or the transmission of electricity, to or from Canada or Mexico without obtaining a certificate of crossing for such construction, connection, operation, or maintenance under this subsection.
					(2)Certificate of crossing
						(A)Issuance
 (i)In generalNot later than 120 days after final action is taken under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a cross-border segment described in paragraph (1), the relevant official identified under subparagraph (B), in consultation with appropriate Federal agencies, shall issue a certificate of crossing for the cross-border segment unless the relevant official finds that the construction, connection, operation, or maintenance of the cross-border segment is not in the public interest of the United States.
 (ii)Natural gasFor the purposes of natural gas pipelines, a finding with respect to the public interest under section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)) shall serve as a finding under clause (i) of this subparagraph.
 (B)Relevant officialThe relevant official referred to in subparagraph (A) is— (i)the Secretary of State with respect to liquid pipelines;
 (ii)the Federal Energy Regulatory Commission with respect to natural gas pipelines; and (iii)the Secretary of Energy with respect to electric transmission facilities.
 (C)Additional requirement for electric transmission facilitiesThe Secretary of Energy shall require, as a condition of issuing a certificate of crossing for an electric transmission facility, that the cross-border segment be constructed, connected, operated, or maintained consistent with all applicable policies and standards of—
 (i)the Electric Reliability Organization and the applicable regional entity; and (ii)any Regional Transmission Organization or Independent System Operator with operational or functional control over the cross-border segment of the electric transmission facility.
 (3)Modifications to existing projectsNo certificate of crossing shall be required under this subsection for a change in ownership, volume expansion, downstream or upstream interconnection, or adjustment to maintain flow (such as a reduction or increase in the number of pump or compressor stations) with respect to a liquid or natural gas pipeline or electric transmission facility unless such modification would result in a significant impact at the national boundary.
 (4)Effect of other lawsNothing in this subsection shall affect the application of any other Federal statute (including the Natural Gas Act and the Energy Policy and Conservation Act) to a project for which a certificate of crossing is sought under this subsection.
 (c)Importation or exportation of natural gas to Canada and MexicoSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by adding at the end the following: In the case of an application for the importation or exportation of natural gas to or from Canada or Mexico, the Commission shall grant the application not later than 30 days after the date of receipt of the complete application..
				(d)Transmission of electric energy to Canada and Mexico
 (1)Repeal of requirement to secure orderSection 202(e) of the Federal Power Act (16 U.S.C. 824a(e)) is repealed. (2)Conforming amendments (A)State regulationsSection 202(f) of the Federal Power Act (16 U.S.C. 824a(f)) is amended by striking insofar as such State regulation does not conflict with the exercise of the Commission’s powers under or relating to subsection 202(e).
 (B)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not impair the sufficiency of electric supply within the United States or would not impede or tend to impede the coordination in the public interest of facilities subject to the jurisdiction of the Secretary.
						(e)Effective date; rulemaking deadlines
 (1)Effective dateSubsections (b) through (d), and the amendments made by such subsections, shall take effect on January 20, 2017.
 (2)Rulemaking deadlinesEach relevant official described in subsection (b)(2)(B) shall— (A)not later than 180 days after the date of enactment of this Act, publish in the Federal Register notice of a proposed rulemaking to carry out the applicable requirements of subsection (b); and
 (B)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a final rule to carry out the applicable requirements of subsection (b).
 (f)DefinitionsIn this section— (1)the term cross-border segment means the portion of a liquid or natural gas pipeline or electric transmission facility that is located at the national boundary of the United States with either Canada or Mexico;
 (2)the terms Electric Reliability Organization and regional entity have the meanings given those terms in section 215 of the Federal Power Act (16 U.S.C. 824o); (3)the terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796);
 (4)the term liquid includes water, petroleum, petroleum product, and any other substance that flows through a pipeline other than natural gas; and
 (5)the term natural gas has the meaning given that term in section 2 of the Natural Gas Act (15 U.S.C. 717a). 2008.Report on smart meter security concernsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall transmit to Congress a report on the weaknesses in currently available smart meters’ security architecture and features, including an absence of event logging, as described in the Government Accountability Office testimony entitled Critical Infrastructure Protection: Cybersecurity of the Nation’s Electricity Grid Requires Continued Attention on October 21, 2015.
			IIIEnergy Efficiency and Accountability
			AEnergy Efficiency
				1Federal Agency Energy Efficiency
					3111.Energy-efficient and energy-saving information technologies
 (a)AmendmentSubtitle C of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1661) is amended by adding at the end the following:  530.Energy-efficient and energy-saving information technologies (a)DefinitionsIn this section:
 (1)DirectorThe term Director means the Director of the Office of Management and Budget. (2)Information technologyThe term information technology has the meaning given that term in section 11101 of title 40, United States Code.
 (b)Development of implementation strategyNot later than 1 year after the date of enactment of this section, each Federal agency shall coordinate with the Director, the Secretary, and the Administrator of the Environmental Protection Agency to develop an implementation strategy (that includes best practices and measurement and verification techniques) for the maintenance, purchase, and use by the Federal agency of energy-efficient and energy-saving information technologies, taking into consideration the performance goals established under subsection (d).
 (c)AdministrationIn developing an implementation strategy under subsection (b), each Federal agency shall consider— (1)advanced metering infrastructure;
 (2)energy-efficient data center strategies and methods of increasing asset and infrastructure utilization;
 (3)advanced power management tools; (4)building information modeling, including building energy management;
 (5)secure telework and travel substitution tools; and (6)mechanisms to ensure that the agency realizes the energy cost savings brought about through increased efficiency and utilization.
										(d)Performance goals
 (1)In generalNot later than 180 days after the date of enactment of this section, the Director, in consultation with the Secretary, shall establish performance goals for evaluating the efforts of Federal agencies in improving the maintenance, purchase, and use of energy-efficient and energy-saving information technology.
 (2)Best practicesThe Chief Information Officers Council established under section 3603 of title 44, United States Code, shall recommend best practices for the attainment of the performance goals, which shall include Federal agency consideration of, to the extent applicable by law, the use of—
 (A)energy savings performance contracting; and (B)utility energy services contracting.
											(e)Reports
 (1)Agency reportsEach Federal agency shall include in the report of the agency under section 527 a description of the efforts and results of the agency under this section.
 (2)OMB government efficiency reports and scorecardsEffective beginning not later than October 1, 2017, the Director shall include in the annual report and scorecard of the Director required under section 528 a description of the efforts and results of Federal agencies under this section..
 (b)Conforming amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by adding after the item relating to section 529 the following:
							
								
									Sec. 530. Energy-efficient and energy-saving information technologies..
 3112.Energy efficient data centersSection 453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is amended— (1)in subsection (b)(2)(D)(iv), by striking determined by the organization and inserting proposed by the stakeholders;
 (2)by striking subsection (b)(3); and (3)by striking subsections (c) through (g) and inserting the following:
							
 (c)Stakeholder involvementThe Secretary and the Administrator shall carry out subsection (b) in collaboration with the information technology industry and other key stakeholders, with the goal of producing results that accurately reflect the most relevant and useful information available. In such collaboration, the Secretary and the Administrator shall pay particular attention to organizations that—
 (1)have members with expertise in energy efficiency and in the development, operation, and functionality of data centers, information technology equipment, and software, such as representatives of hardware manufacturers, data center operators, and facility managers;
 (2)obtain and address input from Department of Energy National Laboratories or any college, university, research institution, industry association, company, or public interest group with applicable expertise;
 (3)follow— (A)commonly accepted procedures for the development of specifications; and
 (B)accredited standards development processes; and (4)have a mission to promote energy efficiency for data centers and information technology.
 (d)Measurements and specificationsThe Secretary and the Administrator shall consider and assess the adequacy of the specifications, measurements, best practices, and benchmarks described in subsection (b) for use by the Federal Energy Management Program, the Energy Star Program, and other efficiency programs of the Department of Energy or the Environmental Protection Agency.
 (e)StudyThe Secretary, in collaboration with the Administrator, shall, not later than 18 months after the date of enactment of the North American Energy Security and Infrastructure Act of 2015, make available to the public an update to the Report to Congress on Server and Data Center Energy Efficiency published on August 2, 2007, under section 1 of Public Law 109–431 (120 Stat. 2920), that provides—
 (1)a comparison and gap analysis of the estimates and projections contained in the original report with new data regarding the period from 2008 through 2015;
 (2)an analysis considering the impact of information technologies, including virtualization and cloud computing, in the public and private sectors;
 (3)an evaluation of the impact of the combination of cloud platforms, mobile devices, social media, and big data on data center energy usage;
 (4)an evaluation of water usage in data centers and recommendations for reductions in such water usage; and
 (5)updated projections and recommendations for best practices through fiscal year 2020. (f)Data center energy practitioner programThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall maintain a data center energy practitioner program that leads to the certification of energy practitioners qualified to evaluate the energy usage and efficiency opportunities in Federal data centers. Each Federal agency shall consider having the data centers of the agency evaluated every 4 years, in accordance with section 543(f) of the National Energy Conservation Policy Act (42 U.S.C. 8253), by energy practitioners certified pursuant to such program.
 (g)Open data initiativeThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall establish an open data initiative for Federal data center energy usage data, with the purpose of making such data available and accessible in a manner that encourages further data center innovation, optimization, and consolidation. In establishing the initiative, the Secretary shall consider the use of the online Data Center Maturity Model.
 (h)International specifications and metricsThe Secretary, in collaboration with key stakeholders, shall actively participate in efforts to harmonize global specifications and metrics for data center energy and water efficiency.
 (i)Data center utilization metricThe Secretary, in collaboration with key stakeholders, shall facilitate the development of an efficiency metric that measures the energy efficiency of a data center (including equipment and facilities).
 (j)Protection of proprietary informationThe Secretary and the Administrator shall not disclose any proprietary information or trade secrets provided by any individual or company for the purposes of carrying out this section or the programs and initiatives established under this section..
						3113.Report on energy and water savings potential from thermal insulation
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in consultation with appropriate Federal agencies and relevant stakeholders, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the impact of thermal insulation on both energy and water use systems for potable hot and chilled water in Federal buildings, and the return on investment of installing such insulation.
 (b)ContentsThe report shall include— (1)an analysis based on the cost of municipal or regional water for delivered water and the avoided cost of new water; and
 (2)a summary of energy and water savings, including short-term and long-term (20 years) projections of such savings.
 3114.Battery storage reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report on the potential of battery energy storage that answers the following questions:
 (1)How do existing Federal standards impact the development and deployment of battery storage systems? (2)What are the benefits of using existing battery storage technology, and what challenges exist to their widespread use? What are some examples of existing battery storage projects providing these benefits?
 (3)What potential impact could large-scale battery storage and behind-the-meter battery storage have on renewable energy utilization?
 (4)What is the potential of battery technology for grid-scale use nationwide? What is the potential impact of battery technology on the national grid capabilities?
 (5)How much economic activity associated with large-scale and behind-the-meter battery storage technology is located in the United States? How many jobs do these industries account for?
 (6)What policies other than the Renewable Energy Investment Tax Credit have research and available data shown to promote renewable energy use and storage technology deployment by State and local governments or private end-users?
						3115.Federal purchase requirement
 (a)DefinitionsSection 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)) is amended by striking paragraph (2) and inserting the following:  (2)Renewable energyThe term renewable energy means electric energy, or thermal energy if resulting from a thermal energy project placed in service after December 31, 2014, generated from, or avoided by, solar, wind, biomass, landfill gas, ocean (including tidal, wave, current, and thermal), geothermal, municipal solid waste (in accordance with subsection (e)), qualified waste heat resource, or new hydroelectric generation capacity achieved from increased efficiency or additions of new capacity at an existing hydroelectric project.
 (3)Qualified waste heat resourceThe term qualified waste heat resource means— (A)exhaust heat or flared gas from any industrial process;
 (B)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented; (C)a pressure drop in any gas for an industrial or commercial process; or
 (D)such other forms of waste heat as the Secretary determines appropriate.. (b)Paper recyclingSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended by adding at the end the following:
							
								(e)Paper recycling
 (1)Separate collectionFor purposes of this section, any Federal agency may consider electric energy generation purchased from a facility to be renewable energy if the municipal solid waste used by the facility to generate the electricity is—
 (A)separately collected (within the meaning of section 246.101(z) of title 40, Code of Federal Regulations, as in effect on the date of enactment of the North American Energy Security and Infrastructure Act of 2015) from paper that is commonly recycled; and
 (B)processed in a way that keeps paper that is commonly recycled segregated from non-recyclable solid waste.
 (2)Incidental inclusionMunicipal solid waste used to generate electric energy that meets the conditions described in paragraph (1) shall be considered renewable energy even if the municipal solid waste contains incidental commonly recycled paper.
 (3)No effect on existing processesNothing in paragraph (1) shall be interpreted to require a State or political subdivision of a State, directly or indirectly, to change the systems, processes, or equipment it uses to collect, treat, dispose of, or otherwise use municipal solid waste, within the meaning of the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), nor require a change to the regulations that implement subtitle D of such Act (42 U.S.C. 6941 et seq.)..
 3116.Energy performance requirement for Federal buildingsSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended— (1)by striking subsection (a) and inserting the following:
							
								(a)Energy performance requirement for federal buildings
 (1)RequirementSubject to paragraph (2), each agency shall apply energy conservation measures to, and shall improve the design for the construction of, the Federal buildings of the agency (including each industrial or laboratory facility) so that the energy consumption per gross square foot of the Federal buildings of the agency in fiscal years 2006 through 2017 is reduced, as compared with the energy consumption per gross square foot of the Federal buildings of the agency in fiscal year 2003, by the percentage specified in the following table:
										
											
													Percentage
													Fiscal YearReduction
												
													20062
													20074
													20089
													200912
													201015
													201118
													201221
													201324
													201427
													201530
													201633
													201736.
									(2)Exclusion for buildings with energy intensive activities
 (A)In generalAn agency may exclude from the requirements of paragraph (1) any building (including the associated energy consumption and gross square footage) in which energy intensive activities are carried out.
 (B)ReportsEach agency shall identify and list in each report made under section 548(a) the buildings designated by the agency for exclusion under subparagraph (A).
 (3)ReviewNot later than December 31, 2017, the Secretary shall— (A)review the results of the implementation of the energy performance requirements established under paragraph (1); and
 (B)based on the review conducted under subparagraph (A), submit to Congress a report that addresses the feasibility of requiring each agency to apply energy conservation measures to, and improve the design for the construction of, the Federal buildings of the agency (including each industrial or laboratory facility) so that the energy consumption per gross square foot of the Federal buildings of the agency in each of fiscal years 2018 through 2030 is reduced, as compared with the energy consumption per gross square foot of the Federal buildings of the agency in the prior fiscal year, by 3 percent.; and
 (2)in subsection (f)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and
 (ii)by inserting after subparagraph (D) the following:  (E)Ongoing commissioningThe term ongoing commissioning means an ongoing process of commissioning using monitored data, the primary goal of which is to ensure continuous optimum performance of a facility, in accordance with design or operating needs, over the useful life of the facility, while meeting facility occupancy requirements.;
 (B)in paragraph (2), by adding at the end the following:  (C)Energy management systemAn energy manager designated under subparagraph (A) shall consider use of a system to manage energy use at the facility and certification of the facility in accordance with the International Organization for Standardization standard numbered 50001 and entitled Energy Management Systems.;
 (C)by striking paragraphs (3) and (4) and inserting the following:  (3)Energy and water evaluations and commissioning (A)EvaluationsExcept as provided in subparagraph (B), effective beginning on the date that is 180 days after the date of enactment of the North American Energy Security and Infrastructure Act of 2015, and annually thereafter, each energy manager shall complete, for each calendar year, a comprehensive energy and water evaluation and recommissioning or retrocommissioning for approximately 25 percent of the facilities of that energy manager’s agency that meet the criteria under paragraph (2)(B) in a manner that ensures that an evaluation of each facility is completed at least once every 4 years.
 (B)ExceptionsAn evaluation and recommissioning or recommissioning shall not be required under subparagraph (A) with respect to a facility that—
 (i)has had a comprehensive energy and water evaluation during the 8-year period preceding the date of the evaluation;
											(ii)
 (I)has been commissioned, recommissioned, or retrocommissioned during the 10-year period preceding the date of the evaluation; or
 (II)is under ongoing commissioning, recommissioning, or retrocommissioning; (iii)has not had a major change in function or use since the previous evaluation and commissioning, recommissioning, or retrocommissioning;
 (iv)has been benchmarked with public disclosure under paragraph (8) within the year preceding the evaluation; and
											(v)
 (I)based on the benchmarking, has achieved at a facility level the most recent cumulative energy savings target under subsection (a) compared to the earlier of—
 (aa)the date of the most recent evaluation; or (bb)the date—
 (AA)of the most recent commissioning, recommissioning, or retrocommissioning; or (BB)on which ongoing commissioning, recommissioning, or retrocommissioning began; or
 (II)has a long-term contract in place guaranteeing energy savings at least as great as the energy savings target under subclause (I).
												(4)Implementation of identified energy and water efficiency measures
 (A)In generalNot later than 2 years after the date of completion of each evaluation under paragraph (3), each energy manager may—
 (i)implement any energy- or water-saving measure that the Federal agency identified in the evaluation conducted under paragraph (3) that is life-cycle cost effective; and
 (ii)bundle individual measures of varying paybacks together into combined projects. (B)Measures not implementedEach energy manager, as part of the certification system under paragraph (7) and using guidelines developed by the Secretary, shall provide an explanation regarding any life-cycle cost-effective measures described in subparagraph (A)(i) that have not been implemented.; and
 (D)in paragraph (7)(C), by adding at the end the following:  (iii)Summary reportThe Secretary shall make publicly available a report that summarizes the information tracked under subparagraph (B)(i) by each agency and, as applicable, by each type of measure..
							3117.Federal building energy efficiency performance standards; certification system and level for
			 Federal buildings
 (a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended— (1)in paragraph (6), by striking to be constructed and inserting constructed or altered; and
 (2)by adding at the end the following:  (17)Major renovationThe term major renovation means a modification of building energy systems sufficiently extensive that the whole building can meet energy standards for new buildings, based on criteria to be established by the Secretary through notice and comment rulemaking..
 (b)Federal building efficiency standardsSection 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) is amended— (1)in subsection (a)(3)—
 (A)by striking (3)(A) Not later than and all that follows through the end of subparagraph (B) and inserting the following:  (3)Revised Federal building energy efficiency performance standards; certification for green buildings (A)Revised Federal building energy efficiency performance standards (i)In generalNot later than 1 year after the date of enactment of the North American Energy Security and Infrastructure Act of 2015, the Secretary shall establish, by rule, revised Federal building energy efficiency performance standards that require that—
 (I)new Federal buildings and alterations and additions to existing Federal buildings— (aa)meet or exceed the most recent revision of the IECC (in the case of residential buildings) or ASHRAE Standard 90.1 (in the case of commercial buildings) as of the date of enactment of the North American Energy Security and Infrastructure Act of 2015; and
 (bb)meet or exceed the energy provisions of State and local building codes applicable to the building, if the codes are more stringent than the IECC or ASHRAE Standard 90.1, as applicable;
 (II)unless demonstrated not to be life-cycle cost effective for new Federal buildings and Federal buildings with major renovations—
 (aa)the buildings be designed to achieve energy consumption levels that are at least 30 percent below the levels established in the version of the ASHRAE Standard or the IECC, as appropriate, that is applied under subclause (I)(aa), including updates under subparagraph (B); and
 (bb)sustainable design principles are applied to the location, siting, design, and construction of all new Federal buildings and replacement Federal buildings;
 (III)if water is used to achieve energy efficiency, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost effective; and
 (IV)if life-cycle cost effective, as compared to other reasonably available technologies, not less than 30 percent of the hot water demand for each new Federal building or Federal building undergoing a major renovation be met through the installation and use of solar hot water heaters.
 (ii)LimitationClause (i)(I) shall not apply to unaltered portions of existing Federal buildings and systems that have been added to or altered.
 (B)UpdatesNot later than 1 year after the date of approval of each subsequent revision of ASHRAE Standard 90.1 or the IECC, as appropriate, the Secretary shall determine whether the revised standards established under subparagraph (A) should be updated to reflect the revisions, based on the energy savings and life-cycle cost effectiveness of the revisions.;
 (B)in subparagraph (C), by striking (C) In the budget request and inserting the following:  (C)Budget requestIn the budget request; and
 (C)in subparagraph (D)— (i)by striking (D) Not later than and all that follows through the end of the first sentence of clause (i)(III) and inserting the following:
										
											(D)Certification for green buildings
												(i)In general;
 (ii)by striking clause (ii); (iii)in clause (iii), by striking (iii) In identifying and inserting the following:
										
 (ii)ConsiderationsIn identifying; (iv)in clause (iv)—
 (I)by striking (iv) At least once and inserting the following:  (iii)StudyAt least once; and
 (II)by striking clause (iii) and inserting clause (ii); (v)in clause (v)—
 (I)by striking (v) The Secretary may and inserting the following:  (iv)Internal certification processesThe Secretary may; and
 (II)by striking clause (i)(III) each place it appears and inserting clause (i); (vi)in clause (vi)—
 (I)by striking (vi) With respect and inserting the following:  (v)Privatized military housingWith respect; and
 (II)by striking develop alternative criteria to those established by subclauses (I) and (III) of clause (i) that achieve an equivalent result in terms of energy savings, sustainable design, and and inserting develop alternative certification systems and levels than the systems and levels identified under clause (i) that achieve an equivalent result in terms of; and
 (vii)in clause (vii), by striking (vii) In addition to and inserting the following:  (vi)Water conservation technologiesIn addition to; and
 (2)by striking subsections (c) and (d) and inserting the following:  (c)Periodic reviewThe Secretary shall—
 (1)every 5 years, review the Federal building energy standards established under this section; and (2)on completion of a review under paragraph (1), if the Secretary determines that significant energy savings would result, upgrade the standards to include all new energy efficiency and renewable energy measures that are technologically feasible and economically justified..
							3118.Operation of battery recharging stations in parking areas used by Federal employees
						(a)Authorization
 (1)In generalThe head of any office of the Federal Government which owns or operates a parking area for the use of its employees (either directly or indirectly through a contractor) may install, construct, operate, and maintain on a reimbursable basis a battery recharging station in such area for the use of privately owned vehicles of employees of the office and others who are authorized to park in such area.
 (2)Use of vendorsThe head of an office may carry out paragraph (1) through a contract with a vendor, under such terms and conditions (including terms relating to the allocation between the office and the vendor of the costs of carrying out the contract) as the head of the office and the vendor may agree to.
							(b)Imposition of Fees To Cover Costs
 (1)FeesThe head of an office of the Federal Government which operates and maintains a battery recharging station under this section shall charge fees to the individuals who use the station in such amount as is necessary to ensure that office recovers all of the costs it incurs in installing, constructing, operating, and maintaining the station.
 (2)Deposit and availability of feesAny fees collected by the head of an office under this subsection shall be— (A)deposited monthly in the Treasury to the credit of the appropriations account for salaries and expenses of the office; and
 (B)available for obligation without further appropriation during— (i)the fiscal year collected; and
 (ii)the fiscal year following the fiscal year collected. (c)No Effect on Existing Programs for House and SenateNothing in this section may be construed to affect the installation, construction, operation, or maintenance of battery recharging stations by the Architect of the Capitol—
 (1)under Public Law 112–170 (2 U.S.C. 2171), relating to employees of the House of Representatives and individuals authorized to park in any parking area under the jurisdiction of the House of Representatives on the Capitol Grounds; or
 (2)under Public Law 112–167 (2 U.S.C. 2170), relating to employees of the Senate and individuals authorized to park in any parking area under the jurisdiction of the Senate on the Capitol Grounds.
 (d)Effective dateThis section shall apply with respect to fiscal year 2016 and each succeeding fiscal year. 3119.Report on Energy Savings and Greenhouse Gas Emissions Reduction from Conversion of Captured Methane to Energy (a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in consultation with appropriate Federal agencies and relevant stakeholders, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the impact of captured methane converted for energy and power generation on Federal lands, Federal buildings, and relevant municipalities that use such generation, and the return on investment and reduction in greenhouse gas emissions of utilizing such power generation.
 (b)ContentsThe report shall include— (1)a summary of energy performance and savings resulting from the utilization of such power generation, including short-term and long-term (20 years) projections of such savings; and
 (2)an analysis of the reduction in greenhouse emissions resulting from the utilization of such power generation.
							2Energy Efficient Technology and Manufacturing
 3121.Inclusion of Smart Grid capability on Energy Guide labelsSection 324(a)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6294(a)(2)) is amended by adding the following at the end:  (J)Smart grid capability on energy guide labels (i)RuleNot later than 1 year after the date of enactment of this subparagraph, the Commission shall initiate a rulemaking to consider making a special note in a prominent manner on any Energy Guide label for any product that includes Smart Grid capability that—
 (I)Smart Grid capability is a feature of that product; (II)the use and value of that feature depend on the Smart Grid capability of the utility system in which the product is installed and the active utilization of that feature by the customer; and
 (III)on a utility system with Smart Grid capability, the use of the product’s Smart Grid capability could reduce the customer’s cost of the product’s annual operation as a result of the incremental energy and electricity cost savings that would result from the customer taking full advantage of such Smart Grid capability.
 (ii)DeadlineNot later than 3 years after the date of enactment of this subparagraph, the Commission shall complete the rulemaking initiated under clause (i)..
					3122.Voluntary verification programs for air conditioning, furnace, boiler, heat pump, and water heater
 productsSection 326(b) of the Energy Policy and Conservation Act (42 U.S.C. 6296(b)) is amended by adding at the end the following:  (6)Voluntary verification programs for air conditioning, furnace, boiler, heat pump, and water heater products (A)Reliance on voluntary programsFor the purpose of verifying compliance with energy conservation standards established under sections 325 and 342 for covered products described in paragraphs (3), (4), (5), (9), and (11) of section 322(a) and covered equipment described in subparagraphs (B), (C), (D), (F), (I), (J), and (K) of section 340(1), the Secretary shall rely on testing conducted by recognized voluntary verification programs that are recognized by the Secretary in accordance with subparagraph (B).
								(B)Recognition of voluntary verification programs
 (i)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary shall initiate a negotiated rulemaking in accordance with subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990) to develop criteria that have consensus support for achieving recognition by the Secretary as an approved voluntary verification program. Any subsequent amendment to such criteria may be made only pursuant to a subsequent negotiated rulemaking in accordance with subchapter III of chapter 5 of title 5, United States Code.
 (ii)Minimum requirementsThe criteria developed under clause (i) shall, at a minimum, ensure that a voluntary verification program—
 (I)is nationally recognized; (II)is operated by a third party and not directly operated by a program participant;
 (III)satisfies any applicable elements of— (aa)International Organization for Standardization standard numbered 17025; and
 (bb)any other relevant International Organization for Standardization standards identified and agreed to through the negotiated rulemaking under clause (i);
 (IV)at least annually tests independently obtained products following the test procedures established under this title to verify the certified rating of a representative sample of products and equipment within the scope of the program;
 (V)maintains a publicly available list of all ratings of products subject to verification; (VI)requires the changing of the performance rating or removal of the product or equipment from the program if testing determines that the performance rating does not meet the levels the manufacturer has certified to the Secretary;
 (VII)requires new program participants to substantiate ratings through test data generated in accordance with Department of Energy regulations;
 (VIII)allows for challenge testing of products and equipment within the scope of the program; (IX)requires program participants to disclose the performance rating of all covered products and equipment within the scope of the program for the covered product or equipment;
 (X)provides to the Secretary— (aa)an annual report of all test results, the contents of which shall be determined through the negotiated rulemaking process under clause (i); and
 (bb)test reports, on the request of the Secretary, that note any instructions specified by the manufacturer or the representative of the manufacturer for the purpose of conducting the verification testing; and
 (XI)satisfies any additional requirements or standards that the Secretary shall establish consistent with this subparagraph.
 (iii)Cessation of recognitionThe Secretary may only cease recognition of a voluntary verification program as an approved program described in subparagraph (A) upon a finding that the program is not meeting its obligations for compliance through program review criteria developed during the negotiated rulemaking conducted under subparagraph (B).
									(C)Administration
 (i)In generalThe Secretary shall not require— (I)manufacturers to participate in a recognized voluntary verification program described in subparagraph (A); or
 (II)participating manufacturers to provide information that has already been provided to the Secretary. (ii)List of covered productsThe Secretary may maintain a publicly available list of covered products and equipment that distinguishes between products that are and are not covered products and equipment verified through a recognized voluntary verification program described in subparagraph (A).
 (iii)Periodic verification testingThe Secretary— (I)shall not subject products or equipment that have been verification tested under a recognized voluntary verification program described in subparagraph (A) to periodic verification testing to verify the accuracy of the certified performance rating of the products or equipment; but
 (II)may require testing of products or equipment described in subclause (I)— (aa)if the testing is necessary—
 (AA)to assess the overall performance of a voluntary verification program; (BB)to address specific performance issues;
 (CC)for use in updating test procedures and standards; or (DD)for other purposes consistent with this title; or
 (bb)if such testing is agreed to during the negotiated rulemaking conducted under subparagraph (B). (D)Effect on other authorityNothing in this paragraph limits the authority of the Secretary to enforce compliance with any law..
					3123.Facilitating consensus furnace standards
						(a)Congressional findings and declaration of purpose
 (1)FindingsCongress finds that— (A)acting pursuant to the requirements of section 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295), the Secretary of Energy is considering amending the energy conservation standards applicable to residential nonweatherized gas furnaces and mobile home gas furnaces;
 (B)numerous stakeholders, representing manufacturers, distributors, and installers of residential nonweatherized gas furnaces and mobile home furnaces, natural gas utilities, home builders, multifamily property owners, and energy efficiency, environmental, and consumer advocates have begun negotiations in an attempt to agree on a consensus recommendation to the Secretary on levels for such standards that will meet the statutory criteria; and
 (C)the stakeholders believe these negotiations are likely to result in a consensus recommendation, but several of the stakeholders do not support suspending the current rulemaking.
 (2)PurposeIt is the purpose of this section to provide the stakeholders described in paragraph (1) with an opportunity to continue negotiations for a limited time period to facilitate the proposal for adoption of standards that enjoy consensus support, while not delaying the current rulemaking except to the extent necessary to provide such opportunity.
 (b)Opportunity for a negotiated furnace standardSection 325(f)(4) of the Energy Policy and Conservation Act (42 U.S.C. 6295(f)(4)) is amended by adding after subparagraph (D) the following:  (E) (i)Unless the Secretary has published such a notice prior to the date of enactment of this Act, the Secretary shall publish, not later than October 31, 2015, a supplemental notice of proposed rulemaking or a notice of data availability updating the proposed rule entitled Energy Conservation Program for Consumer Products: Energy Conservation Standards for Residential Furnaces and published in the Federal Register on March 12, 2015 (80 Fed. Reg. 13119), to provide notice and an opportunity for comment on—
 (I)dividing nonweatherized gas furnaces into two or more product classes with separate energy conservation standards based on capacity; and
 (II)any other matters the Secretary determines appropriate. (ii)On receipt of a statement that is submitted on or before January 1, 2016, jointly by interested persons that are fairly representative of relevant points of view, that contains recommended standards for nonweatherized gas furnaces and mobile home gas furnaces that are consistent with the requirements of this part (except that the date on which such standards will apply may be earlier or later than the date required under this part), the Secretary shall evaluate the standards proposed in the joint statement for consistency with the requirements of subsection (o), and shall publish notice of the potential adoption of the standards proposed in the joint statement, modified as necessary to ensure consistency with subsection (o). The Secretary shall solicit public comment for a period of at least 30 days with respect to such notice.
 (iii)Not later than July 31, 2016, but not before July 1, 2016, the Secretary shall publish a final rule containing a determination of whether the standards for nonweatherized gas furnaces and mobile home gas furnaces should be amended. Such rule shall contain any such amendments to the standards..
 3124.No warranty for certain certified Energy Star productsSection 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the following new subsection:  (e)No warranty (1)In GeneralAny disclosure relating to participation of a product in the Energy Star program shall not create an express or implied warranty or give rise to any private claims or rights of action under State or Federal law relating to the disqualification of that product from Energy Star if—
 (A)the product has been certified by a certification body recognized by the Energy Star program; (B)the Administrator has approved corrective measures, including a determination of whether or not consumer compensation is appropriate; and
 (C)the responsible party has fully complied with all approved corrective measures. (2)ConstrualNothing in this subsection shall be construed to require the Administrator to modify any procedure or take any other action..
 3125.Clarification to effective date for regional standardsSection 325(o)(6)(E)(ii) of the Energy Policy and Conservation Act (42 U.S.C. 6295(o)(6)(E)(ii)) is amended by striking installed and inserting manufactured or imported into the United States. 3126.Internet of Things reportThe Secretary of Energy shall, not later than 18 months after the date of enactment of this Act, report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the efforts made to take advantage of, and promote, the utilization of advanced technologies such as Internet of Things end-to-end platform solutions to provide real-time actionable analytics and enable predictive maintenance and asset management to improve energy efficiency wherever feasible. In doing so, the Secretary shall look to encourage and utilize Internet of Things energy management solutions that have security tightly integrated into the hardware and software from the outset. The Secretary shall also encourage the use of Internet of Things solutions that enable seamless connectivity and that are interoperable, open standards-based, and built on a repeatable foundation for ease of scalability.
 3127.Energy savings from lubricating oilNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in cooperation with the Administrator of the Environmental Protection Agency and the Director of Management and Budget, shall—
 (1)review and update the report prepared pursuant to section 1838 of the Energy Policy Act of 2005; (2)after consultation with relevant Federal, State, and local agencies and affected industry and stakeholder groups, update data that was used in preparing that report; and
 (3)prepare and submit to Congress a coordinated Federal strategy to increase the beneficial reuse of used lubricating oil, that—
 (A)is consistent with national policy as established pursuant to section 2 of the Used Oil Recycling Act of 1980 (Public Law 96–463); and
 (B)addresses measures needed to— (i)increase the responsible collection of used oil;
 (ii)disseminate public information concerning sustainable reuse options for used oil; and (iii)promote sustainable reuse of used oil by Federal agencies, recipients of Federal grant funds, entities contracting with the Federal Government, and the general public.
 3128.Definition of external power supplySection 321(36)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6291(36)(A)) is amended— (1)by striking the subparagraph designation and all that follows through The term and inserting the following:
							
								(A)External power supply
 (i)In generalThe term; and (2)by adding at the end the following:
							
 (ii)ExclusionThe term external power supply does not include a power supply circuit, driver, or device that is designed exclusively to be connected to, and power—
 (I)light-emitting diodes providing illumination; or (II)organic light-emitting diodes providing illumination..
						3129.Standards for power supply circuits connected to LEDS or OLEDS
 (a)In generalSection 325(u) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)) is amended by adding at the end the following:  (6)Power supply circuits connected to leds or oledsNotwithstanding the exclusion described in section 321(36)(A)(ii), the Secretary may prescribe, in accordance with subsections (o) and (p) and section 322(b), an energy conservation standard for a power supply circuit, driver, or device that is designed primarily to be connected to, and power, light-emitting diodes or organic light-emitting diodes providing illumination..
 (b)Energy conservation standardsSection 346 of the Energy Policy and Conservation Act (42 U.S.C. 6317) is amended by adding at the end the following:  (g)Energy conservation standard for power supply circuits connected to LEDS or OLEDSNot earlier than 1 year after applicable testing requirements are prescribed under section 343, the Secretary may prescribe an energy conservation standard for a power supply circuit, driver, or device that is designed primarily to be connected to, and power, light-emitting diodes or organic light-emitting diodes providing illumination..
						3School buildings
 3131.Coordination of energy retrofitting assistance for schoolsSection 392 of the Energy Policy and Conservation Act (42 U.S.C. 6371a) is amended by adding at the end the following:  (e)Coordination of energy retrofitting assistance for schools (1)Definition of schoolNotwithstanding section 391(6), for the purposes of this subsection, the term school means—
 (A)an elementary school or secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (B)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));
 (C)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;
 (D)a school operated by the Bureau of Indian Affairs; (E)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
 (F)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))). (2)Establishment of clearinghouseThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall establish a clearinghouse to disseminate information regarding available Federal programs and financing mechanisms that may be used to help initiate, develop, and finance energy efficiency, distributed generation, and energy retrofitting projects for schools.
 (3)RequirementsIn carrying out paragraph (2), the Secretary shall— (A)consult with appropriate Federal agencies to develop a list of Federal programs and financing mechanisms that are, or may be, used for the purposes described in paragraph (2); and
 (B)coordinate with appropriate Federal agencies to develop a collaborative education and outreach effort to streamline communications and promote available Federal programs and financing mechanisms described in subparagraph (A), which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance in the Office of Energy Efficiency and Renewable Energy that States, local education agencies, and schools may use to effectively access and use such Federal programs and financing mechanisms..
					4Building Energy Codes
					3141.Greater energy efficiency in building codes
 (a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832), as amended by section 3116, is further amended— (1)by striking paragraph (14) and inserting the following:
								
 (14)Model building energy codeThe term model building energy code means a voluntary building energy code or standard developed and updated through a consensus process among interested persons, such as the IECC or ASHRAE Standard 90.1 or a code used by other appropriate organizations regarding which the Secretary has issued a determination that buildings subject to it would achieve greater energy efficiency than under a previously developed code.; and
 (2)by adding at the end the following:  (18)ASHRAE Standard 90.1The term ASHRAE Standard 90.1 means the American Society of Heating, Refrigerating and Air-Conditioning Engineers ANSI/ASHRAE/IES Standard 90/1 Energy Standard for Buildings Except Low-Rise Residential Buildings.
 (19)Cost-effectiveThe term cost-effective means having a simple payback of 10 years or less. (20)IECCThe term IECC means the International Energy Conservation Code as published by the International Code Council.
 (21)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (22)Simple paybackThe term simple payback means the time in years that is required for energy savings to exceed the incremental first cost of a new requirement or code.
 (23)Technically feasibleThe term technically feasible means capable of being achieved, based on widely available appliances, equipment, technologies, materials, and construction practices..
 (b)State building energy efficiency codesSection 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) is amended to read as follows:  304.Updating State building energy efficiency codes (a)In generalThe Secretary shall provide technical assistance, as described in subsection (e), for the purposes of—
 (1)implementation of building energy codes by States, Indian tribes, and, as appropriate, by local governments, that are technically feasible and cost-effective; and
 (2)supporting full compliance with the State, tribal, and local codes. (b)State and Indian tribe certification of building energy code updates (1)Review and updating of codes by each State and Indian tribe (A)In generalNot later than 3 years after the date on which a model building energy code is published, each State or Indian tribe shall certify whether or not the State or Indian tribe, respectively, has reviewed and updated the energy provisions of the building code of the State or Indian tribe, respectively.
 (B)DemonstrationThe certification shall include a statement of whether or not the energy savings for the code provisions that are in effect throughout the State or Indian tribal territory meet or exceed—
 (i)the energy savings of the most recently published model building energy code; or (ii)the targets established under section 307(b)(2).
 (C)No model building energy code updateIf a model building energy code is not updated by a target date established under section 307(b)(2)(D), each State or Indian tribe shall, not later than 3 years after the specified date, certify whether or not the State or Indian tribe, respectively, has reviewed and updated the energy provisions of the building code of the State or Indian tribe, respectively, to meet or exceed the target in section 307(b)(2).
 (2)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the code provisions of the State or Indian tribe, respectively, meet the criteria specified in paragraph (1);
 (B)determine whether the certification submitted by the State or Indian tribe, respectively, is complete; and
 (C)if the requirements of subparagraph (B) are satisfied, validate the certification. (3)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
										(c)Improvements in compliance with building energy codes
										(1)Requirement
 (A)In generalNot later than 3 years after the date of a certification under subsection (b), each State and Indian tribe shall certify whether or not the State or Indian tribe, respectively, has—
 (i)achieved full compliance under paragraph (3) with the applicable certified State or Indian tribe building energy code or with the associated model building energy code; or
 (ii)made significant progress under paragraph (4) toward achieving compliance with the applicable certified State or Indian tribe building energy code or with the associated model building energy code.
 (B)Repeat certificationsIf the State or Indian tribe certifies progress toward achieving compliance, the State or Indian tribe shall repeat the certification until the State or Indian tribe certifies that the State or Indian tribe has achieved full compliance.
 (2)Measurement of complianceA certification under paragraph (1) shall include documentation of the rate of compliance based on— (A)inspections of a random sample of the buildings covered by the code in the preceding year; or
 (B)an alternative method that yields an accurate measure of compliance. (3)Achievement of complianceA State or Indian tribe shall be considered to achieve full compliance under paragraph (1) if—
 (A)at least 90 percent of building space covered by the code in the preceding year substantially meets all the requirements of the applicable code specified in paragraph (1), or achieves equivalent or greater energy savings level; or
 (B)the estimated excess energy use of buildings that did not meet the applicable code specified in paragraph (1) in the preceding year, compared to a baseline of comparable buildings that meet this code, is not more than 5 percent of the estimated energy use of all buildings covered by this code during the preceding year.
 (4)Significant progress toward achievement of complianceA State or Indian tribe shall be considered to have made significant progress toward achieving compliance for purposes of paragraph (1) if the State or Indian tribe—
 (A)has developed and is implementing a plan for achieving compliance during the 8-year period beginning on the date of enactment of this paragraph, including annual targets for compliance and active training and enforcement programs; and
 (B)has met the most recent target under subparagraph (A). (5)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the State or Indian tribe has demonstrated meeting the criteria of this subsection, including accurate measurement of compliance;
 (B)determine whether the certification submitted by the State or Indian tribe is complete; and (C)if the requirements of subparagraph (B) are satisfied, validate the certification.
 (6)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
										(d)States or Indian tribes that do not achieve compliance
 (1)ReportingA State or Indian tribe that has not made a certification required under subsection (b) or (c) by the applicable deadline shall submit to the Secretary a report on the status of the State or Indian tribe with respect to meeting the requirements and submitting the certification.
 (2)State sovereigntyNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
 (3)Local governmentIn any State or Indian tribe for which the Secretary has not validated a certification under subsection (b) or (c), a local government may be eligible for Federal support by meeting the certification requirements of subsections (b) and (c).
										(4)Annual reports by Secretary
 (A)In generalThe Secretary shall annually submit to Congress, and publish in the Federal Register, a report on— (i)the status of model building energy codes;
 (ii)the status of code adoption and compliance in the States and Indian tribes; (iii)implementation of this section; and
 (iv)improvements in energy savings over time as a result of the targets established under section 307(b)(2).
 (B)ImpactsThe report shall include estimates of impacts of past action under this section, and potential impacts of further action, on—
 (i)upfront financial and construction costs, cost benefits and returns (using a return on investment analysis), and lifetime energy use for buildings;
 (ii)resulting energy costs to individuals and businesses; and (iii)resulting overall annual building ownership and operating costs.
												(e)Technical assistance to States and Indian Tribes
 (1)In generalThe Secretary shall, upon request, provide technical assistance to States and Indian tribes to implement the goals and requirements of this section—
 (A)to implement State residential and commercial building energy codes; and (B)to document the rate of compliance with a building energy code.
 (2)Technical assistanceThe assistance shall include, as requested by the State or Indian tribe, technical assistance in— (A)evaluating the energy savings of building energy codes;
 (B)assessing the economic considerations, referenced in section 307(b)(4), of implementing building energy codes;
 (C)building energy analysis and design tools; (D)energy simulation models;
 (E)building demonstrations; (F)developing the definitions of energy use intensity and building types for use in model building energy codes to evaluate the efficiency impacts of the model building energy codes; and
 (G)complying with a performance-based pathway referenced in the model code. (3)ExclusionFor purposes of this section, technical assistance shall not include actions that promote or discourage the adoption of a particular building energy code, code provision, or energy savings target to a State or Indian tribe.
 (4)Information quality and transparencyFor purposes of this section, information provided by the Secretary, attendant to any technical assistance provided to a State or Indian tribe, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published at 67 Federal Register 8,452 (February 22, 2002).
										(f)Federal support
 (1)In generalThe Secretary shall provide support to States and Indian tribes— (A)to implement the reporting requirements of this section; and
 (B)to implement residential and commercial building energy codes, including increasing and verifying compliance with the codes and training of State, tribal, and local building code officials to implement and enforce the codes.
 (2)ExclusionSupport shall not be given to support adoption and implementation of model building energy codes for which the Secretary has made a determination under section 307(g)(1)(C) that the code is not cost-effective.
 (3)TrainingSupport shall be offered to States to train State and local building code officials to implement and enforce codes described in paragraph (1)(B).
 (4)Local governmentsStates may work under this subsection with local governments that implement and enforce codes described in paragraph (1)(B).
										(g)Voluntary programs To exceed model building energy code
 (1)In generalThe Secretary shall provide technical assistance, as described in subsection (e), for the development of voluntary programs that exceed the model building energy codes for residential and commercial buildings for use as—
 (A)voluntary incentive programs adopted by local, tribal, or State governments; and (B)nonbinding guidelines for energy-efficient building design.
 (2)TargetsThe voluntary programs described in paragraph (1) shall be designed— (A)to achieve substantial energy savings compared to the model building energy codes; and
 (B)to meet targets under section 307(b), if available, up to 3 to 6 years in advance of the target years.
											(h)Studies
										(1)GAO study
 (A)In generalThe Comptroller General of the United States shall conduct a study of the impacts of updating the national model building energy codes for residential and commercial buildings. In conducting the study, the Comptroller General shall consider and report, at a minimum—
 (i)the actual energy consumption savings stemming from updated energy codes compared to the energy consumption savings predicted during code development;
 (ii)the actual consumer cost savings stemming from updated energy codes compared to predicted consumer cost savings; and
 (iii)an accounting of expenditures of the Federal funds under each program authorized by this title. (B)Report to CongressNot later than 3 years after the date of enactment of the North American Energy Security and Infrastructure Act of 2015, the Comptroller General of the United States shall submit a report to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives including the study findings and conclusions.
 (2)Feasibility studyThe Secretary, in consultation with building science experts from the National Laboratories and institutions of higher education, designers and builders of energy-efficient residential and commercial buildings, code officials, and other stakeholders, shall undertake a study of the feasibility, impact, economics, and merit of—
 (A)code improvements that would require that buildings be designed, sited, and constructed in a manner that makes the buildings more adaptable in the future to become zero-net-energy after initial construction, as advances are achieved in energy-saving technologies;
 (B)code procedures to incorporate a ten-year payback, not just first-year energy use, in trade-offs and performance calculations; and
 (C)legislative options for increasing energy savings from building energy codes, including additional incentives for effective State and local verification of compliance with and enforcement of a code.
 (3)Energy data in multitenant buildingsThe Secretary, in consultation with appropriate representatives of the utility, utility regulatory, building ownership, and other stakeholders, shall—
 (A)undertake a study of best practices regarding delivery of aggregated energy consumption information to owners and managers of residential and commercial buildings with multiple tenants and uses; and
 (B)consider the development of a memorandum of understanding between and among affected stakeholders to reduce barriers to the delivery of aggregated energy consumption information to such owners and managers.
 (i)Effect on other lawsNothing in this section or section 307 supersedes or modifies the application of sections 321 through 346 of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.).
 (j)Funding limitationsNo Federal funds shall be— (1)used to support actions by the Secretary, or States, to promote or discourage the adoption of a particular building energy code, code provision, or energy saving target to a State or Indian tribe; or
 (2)provided to private third parties or non-governmental organizations to engage in such activities.. (c)Federal building energy efficiency standardsSection 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) is amended by striking voluntary building energy code in subsections (a)(2)(B) and (b) and inserting model building energy code.
						(d)Model building energy codes
 (1)AmendmentSection 307 of the Energy Conservation and Production Act (42 U.S.C. 6836) is amended to read as follows:  307.Support for model building energy codes (a)In generalThe Secretary shall provide technical assistance, as described in subsection (c), for updating of model building energy codes.
										(b)Targets
 (1)In generalThe Secretary shall provide technical assistance, for updating the model building energy codes. (2)Targets (A)In generalThe Secretary shall provide technical assistance to States, Indian tribes, local governments, nationally recognized code and standards developers, and other interested parties for updating of model building energy codes by establishing one or more aggregate energy savings targets through rulemaking in accordance with section 553 of title 5, United States Code, to achieve the purposes of this section.
 (B)Separate targetsSeparate targets may be established for commercial and residential buildings. (C)BaselinesThe baseline for updating model building energy codes shall be the 2009 IECC for residential buildings and ASHRAE Standard 90.1–2010 for commercial buildings.
												(D)Specific years
 (i)In generalTargets for specific years shall be established and revised by the Secretary through rulemaking in accordance with section 553 of title 5, United States Code, and coordinated with nationally recognized code and standards developers at a level that—
 (I)is at the maximum level of energy efficiency that is technically feasible and cost effective, while accounting for the economic considerations under paragraph (4); and
 (II)promotes the achievement of commercial and residential high performance buildings through high performance energy efficiency (within the meaning of section 401 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061)).
 (ii)Initial targetsNot later than 1 year after the date of enactment of this clause, the Secretary shall establish initial targets under this subparagraph.
 (iii)Different target yearsSubject to clause (i), prior to the applicable year, the Secretary may set a later target year for any of the model building energy codes described in subparagraph (A) if the Secretary determines that a target cannot be met.
 (E)Small businessWhen establishing targets under this paragraph through rulemaking, the Secretary shall ensure compliance with the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121) for any indirect economic effect on small entities that is reasonably foreseeable and a result of such rule.
 (3)Appliance standards and other factors affecting building energy useIn establishing energy savings targets under paragraph (2), the Secretary shall develop and adjust the targets in recognition of potential savings and costs relating to—
 (A)efficiency gains made in appliances, lighting, windows, insulation, and building envelope sealing; (B)advancement of distributed generation and on-site renewable power generation technologies;
 (C)equipment improvements for heating, cooling, and ventilation systems and water heating systems; (D)building management systems and smart grid technologies to reduce energy use; and
 (E)other technologies, practices, and building systems regarding building plug load and other energy uses.
												In developing and adjusting the targets, the Secretary shall use climate zone weighted averages for
			 equipment efficiency for heating, cooling, ventilation, and water heating
 systems, using equipment that is actually installed.(4)Economic considerationsIn establishing and revising energy savings targets under paragraph (2), the Secretary shall consider the economic feasibility of achieving the proposed targets established under this section and the potential costs and savings for consumers and building owners, by conducting a return on investment analysis, using a simple payback methodology over a 3-, 5-, and 7-year period. The Secretary shall not propose or provide technical or financial assistance for any code, provision in the code, or energy target, or amendment thereto, that has a payback greater than 10 years.
											(c)Technical assistance to model building energy code-Setting and standard development organizations
 (1)In generalThe Secretary shall, on a timely basis, provide technical assistance to model building energy code-setting and standard development organizations consistent with the goals of this section.
 (2)Technical assistanceThe assistance shall include, as requested by the organizations, technical assistance in— (A)evaluating the energy savings of building energy codes;
 (B)assessing the economic considerations, under subsection (b)(4), of code or standards proposals or revisions;
 (C)building energy analysis and design tools; (D)energy simulation models;
 (E)building demonstrations; (F)developing definitions of energy use intensity and building types for use in model building energy codes to evaluate the efficiency impacts of the model building energy codes;
 (G)developing a performance-based pathway for compliance; (H)developing model building energy codes by Indian tribes in accordance with tribal law; and
 (I)code development meetings, including through direct Federal employee participation in committee meetings, hearings and online communication, voting, and presenting research and technical or economic analyses during such meetings.
 (3)ExclusionExcept as provided in paragraph (2)(I), for purposes of this section, technical assistance shall not include actions that promote or discourage the adoption of a particular building energy code, code provision, or energy savings target.
 (4)Information quality and transparencyFor purposes of this section, information provided by the Secretary, attendant to development of any energy savings targets, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published at 67 Federal Register 8,452 (February 22, 2002).
											(d)Amendment proposals
 (1)In generalThe Secretary may submit timely model building energy code amendment proposals that are technically feasible, cost-effective, and technology-neutral to the model building energy code-setting and standard development organizations, with supporting evidence, sufficient to enable the model building energy codes to meet the targets established under subsection (b)(2).
 (2)Process and factorsAll amendment proposals submitted by the Secretary shall be published in the Federal Register and made available on the Department of Energy website 90 days prior to any submittal to a code development body, and shall be subject to a public comment period of not less than 60 days. Information provided by the Secretary, attendant to submission of any amendment proposals, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published at 67 Federal Register 8,452 (February 22, 2002). When calculating the costs and benefits of an amendment, the Secretary shall use climate zone weighted averages for equipment efficiency for heating, cooling, ventilation, and water heating systems, using equipment that is actually installed.
 (e)Analysis methodologyThe Secretary shall make publicly available the entire calculation methodology (including input assumptions and data) used by the Secretary to estimate the energy savings of code or standard proposals and revisions.
 (f)Methodology developmentThe Secretary shall establish a methodology for evaluating cost effectiveness of energy code changes in multifamily buildings that incorporates economic parameters representative of typical multifamily buildings.
										(g)Determination
 (1)Revision of model building energy codesIf the provisions of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised, the Secretary shall make a preliminary determination not later than 90 days after the date of the revision, and a final determination not later than 15 months after the date of the revision, on whether or not the revision—
 (A)improves energy efficiency in buildings compared to the existing IECC or ASHRAE Standard 90.1, as applicable;
 (B)meets the applicable targets under subsection (b)(2); and (C)is technically feasible and cost-effective.
												(2)Codes or standards not meeting criteria
 (A)In generalIf the Secretary makes a preliminary determination under paragraph (1)(B) that a revised IECC or ASHRAE Standard 90.1 does not meet the targets established under subsection (b)(2), is not technically feasible, or is not cost-effective, the Secretary may at the same time provide technical assistance, as described in subsection (c), to the International Code Council or ASHRAE, as applicable, with proposed changes that would result in a model building energy code or standard that meets the criteria, and with supporting evidence. Proposed changes submitted by the Secretary shall be published in the Federal Register and made available on the Department of Energy website 90 days prior to any submittal to a code development body, and shall be subject to a public comment period of not less than 60 days. Information provided by the Secretary, attendant to submission of any amendment proposals, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published at 67 Federal Register 8,452 (February 22, 2002).
												(B)Incorporation of changes
 (i)In generalOn receipt of the technical assistance, as described in subsection (c), the International Code Council or ASHRAE, as applicable, shall, prior to the Secretary making a final determination under paragraph (1), have an additional 270 days to accept or reject the proposed changes made by the Secretary to the model building energy code or standard.
 (ii)Final determinationA final determination under paragraph (1) shall be on the final revised model building energy code or standard.
 (h)AdministrationIn carrying out this section, the Secretary shall— (1)publish notice of targets, amendment proposals and supporting analysis and determinations under this section in the Federal Register to provide an explanation of and the basis for such actions, including any supporting modeling, data, assumptions, protocols, and cost-benefit analysis, including return on investment;
 (2)provide an opportunity for public comment on targets and supporting analysis and determinations under this section, in accordance with section 553 of title 5, United States Code; and
 (3)provide an opportunity for public comment on amendment proposals. (i)Voluntary codes and standardsNot withstanding any other provision of this section, any model building code or standard established under this section shall not be binding on a State, local government, or Indian tribe as a matter of Federal law..
 (2)Conforming amendmentThe item relating to section 307 in the table of contents for the Energy Conservation and Production Act is amended to read as follows:
								
									
										Sec. 307. Support for model building energy codes..
							3142.Voluntary nature of building asset rating program
 (a)In generalAny program of the Secretary of Energy that may enable the owner of a commercial building or a residential building to obtain a rating, score, or label regarding the actual or anticipated energy usage or performance of a building shall be made available on a voluntary, optional, and market-driven basis.
 (b)Disclaimer as to regulatory intentInformation disseminated by the Secretary of Energy regarding the program described in subsection (a), including any information made available by the Secretary on a website, shall include language plainly stating that such program is not developed or intended to be the basis for a regulatory program by a Federal, State, local, or municipal government body.
						5EPCA Technical Corrections and Clarifications
					3151.Modifying product definitions
						(a)Authority To modify definitions
 (1)Covered productsSection 322 of the Energy Policy and Conservation Act (42 U.S.C. 6292) is amended by adding at the end the following:  (c)Modifying definitions of covered products (1)In generalFor any covered product for which a definition is provided in section 321, the Secretary may, by rule, unless prohibited herein, modify such definition in order to—
 (A)address significant changes in the product or the market occurring since the definition was established; and
 (B)better enable improvements in the energy efficiency of the product as part of an energy using system.
 (2)Antibacksliding exemptionSection 325(o)(1) shall not apply to adjustments to covered product definitions made pursuant to this subsection.
										(3)Procedure for modifying definition
 (A)In generalNotice of any adjustment to the definition of a covered product and an explanation of the reasons therefor shall be published in the Federal Register and opportunity provided for public comment.
 (B)Consensus requiredAny amendment to the definition of a covered product under this subsection must have consensus support, as reflected in—
 (i)the outcome of negotiations conducted in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990); or (ii)the Secretary’s receipt of a statement that is submitted jointly by interested persons that are fairly representative of relevant points of view (including representatives of manufacturers of covered products, States, and efficiency advocates), as determined by the Secretary, which contains a recommended modified definition for a covered product.
												(4)Effect of a modified definition
 (A)In generalFor any type or class of consumer product which becomes a covered product pursuant to this subsection—
 (i)the Secretary may establish test procedures for such type or class of covered product pursuant to section 323 and energy conservation standards pursuant to section 325(l);
 (ii)the Commission may prescribe labeling rules pursuant to section 324 if the Commission determines that labeling in accordance with that section is technologically and economically feasible and likely to assist consumers in making purchasing decisions;
 (iii)section 327 shall begin to apply to such type or class of covered product in accordance with section 325(ii)(1); and
 (iv)standards previously promulgated under section 325 shall not apply to such type or class of product.
 (B)ApplicabilityFor any type or class of consumer product which ceases to be a covered product pursuant to this subsection, the provisions of this part shall no longer apply to the type or class of consumer product..
 (2)Covered equipmentSection 341 of the Energy Policy and Conservation Act (42 U.S.C. 6312) is amended by adding at the end the following:  (d)Modifying definitions of covered equipment (1)In generalFor any covered equipment for which a definition is provided in section 340, the Secretary may, by rule, unless prohibited herein, modify such definition in order to—
 (A)address significant changes in the product or the market occurring since the definition was established; and
 (B)better enable improvements in the energy efficiency of the equipment as part of an energy using system.
 (2)Antibacksliding exemptionSection 325(o)(1) shall not apply to adjustments to covered equipment definitions made pursuant to this subsection.
										(3)Procedure for modifying definition
 (A)In generalNotice of any adjustment to the definition of a type of covered equipment and an explanation of the reasons therefor shall be published in the Federal Register and opportunity provided for public comment.
 (B)Consensus requiredAny amendment to the definition of a type of covered equipment under this subsection must have consensus support, as reflected in—
 (i)the outcome of negotiations conducted in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990); or (ii)the Secretary’s receipt of a statement that is submitted jointly by interested persons that are fairly representative of relevant points of view (including representatives of manufacturers of covered equipment, States, and efficiency advocates), as determined by the Secretary, which contains a recommended modified definition for a type of covered equipment.
												(4)Effect of a modified definition
 (A)For any type or class of equipment which becomes covered equipment pursuant to this subsection— (i)the Secretary may establish test procedures for such type or class of covered equipment pursuant to section 343 and energy conservation standards pursuant to section 325(l);
 (ii)the Secretary may prescribe labeling rules pursuant to section 344 if the Secretary determines that labeling in accordance with that section is technologically and economically feasible and likely to assist purchasers in making purchasing decisions;
 (iii)section 327 shall begin to apply to such type or class of covered equipment in accordance with section 325(ii)(1); and
 (iv)standards previously promulgated under section 325, 342, or 346 shall not apply to such type or class of covered equipment.
 (B)For any type or class of equipment which ceases to be covered equipment pursuant to this subsection the provisions of this part shall no longer apply to the type or class of equipment..
							(b)Conforming amendments providing for judicial review
 (1)Section 336 of the Energy Policy and Conservation Act (42 U.S.C. 6306) is amended by striking section 323, each place it appears and inserting section 322, 323,; and (2)Section 345(a)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6316(a)(1)) is amended to read as follows:
								
 (1)the references to sections 322, 323, 324, and 325 of this Act shall be considered as references to sections 341, 343, 344, and 342 of this Act, respectively;.
							3152.Clarifying rulemaking procedures
 (a)Covered productsSection 325(p) of the Energy Policy and Conservation Act (42 U.S.C. 6295(p)) is amended— (1)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (5), and (6), respectively;
 (2)by inserting before paragraph (2) (as so redesignated by paragraph (1) of this subsection) the following:
								
 (1)The Secretary shall provide an opportunity for public input prior to the issuance of a proposed rule, seeking information—
 (A)identifying and commenting on design options; (B)on the existence of and opportunities for voluntary nonregulatory actions; and
 (C)identifying significant subgroups of consumers and manufacturers that merit analysis.; (3)in paragraph (3) (as so redesignated by paragraph (1) of this subsection)—
 (A)in subparagraph (C), by striking and after adequate;; (B)in subparagraph (D), by striking standard. and inserting standard;; and
 (C)by adding at the end the following new subparagraphs:  (E)whether the technical and economic analytical assumptions, methods, and models used to justify the standard to be prescribed are—
 (i)justified; and (ii)available and accessible for public review, analysis, and use; and
 (F)the cumulative regulatory impacts on the manufacturers of the product, taking into account— (i)other government standards affecting energy use; and
 (ii)other energy conservation standards affecting the same manufacturers.; and (4)by inserting after paragraph (3) (as so redesignated by paragraph (1) of this subsection) the following:
								
									(4)Restriction on test procedure amendments
 (A)In generalAny proposed energy conservation standards rule shall be based on the final test procedure which shall be used to determine compliance, and the public comment period on the proposed standards shall conclude no sooner than 180 days after the date of publication of a final rule revising the test procedure.
 (B)ExceptionThe Secretary may propose or prescribe an amendment to the test procedures issued pursuant to section 323 for any type or class of covered product after the issuance of a notice of proposed rulemaking to prescribe an amended or new energy conservation standard for that type or class of covered product, but before the issuance of a final rule prescribing any such standard, if—
 (i)the amendments to the test procedure have consensus support achieved through a rulemaking conducted in accordance with the subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990); or
 (ii)the Secretary receives a statement that is submitted jointly by interested persons that are fairly representative of relevant points of view (including representatives of manufacturers of the type or class of covered product, States, and efficiency advocates), as determined by the Secretary, which contains a recommendation that a supplemental notice of proposed rulemaking is not necessary for the type or class of covered product..
 (b)Conforming amendmentSection 345(b)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(1)) is amended by striking section 325(p)(4), and inserting section 325(p)(3), (4), and (6),. 6Energy and Water Efficiency 3161.Smart energy and water efficiency pilot program (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means— (A)a utility;
 (B)a municipality; (C)a water district; and
 (D)any other authority that provides water, wastewater, or water reuse services. (2)SecretaryThe term Secretary means the Secretary of Energy.
 (3)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b). (b)Smart energy and water efficiency pilot program (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency management pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate advanced and innovative technology-based solutions that will—
 (A)increase and improve the energy efficiency of water, wastewater, and water reuse systems to help communities across the United States make significant progress in conserving water, saving energy, and reducing costs;
 (B)support the implementation of innovative processes and the installation of advanced automated systems that provide real-time data on energy and water; and
 (C)improve energy and water conservation, water quality, and predictive maintenance of energy and water systems, through the use of Internet-connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
								(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings anticipated to result from the project; (ii)the innovative nature, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors, software, hardware, analytics, and management tools;
 (iv)the anticipated cost effectiveness of the pilot project in terms of energy efficiency savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by each type of eligible entity;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology is sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; and (VII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient.
										(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant recipients under this section.
 (B)EvaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that—
 (i)evaluates the progress and impact of the project; and (ii)assesses the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance to the grant recipient to carry out the project.
 (D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and
 (ii)a description of any best practices identified by the Secretary as a result of those evaluations. (E)Report to congressThe Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B).
 (c)FundingTo carry out this section, the Secretary is authorized to use not more than $15,000,000, to the extent provided in advance in appropriation Acts.
						3162.WaterSense
 (a)In generalThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding after section 324A the following:  324B.WaterSense (a)WaterSense (1)In generalThere is established within the Environmental Protection Agency a voluntary program, to be entitled WaterSense, to identify water efficient products, buildings, landscapes, facilities, processes, and services that sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations, through voluntary labeling of, or other forms of communications about, products, buildings, landscapes, facilities, processes, and services while still meeting strict performance criteria.
 (2)DutiesThe Administrator, coordinating as appropriate with the Secretary of Energy, shall— (A)establish—
 (i)a WaterSense label to be used for items meeting the certification criteria established in this section; and
 (ii)the procedure, including the methods and means, by which an item may be certified to display the WaterSense label;
 (B)conduct a public awareness education campaign regarding the WaterSense label; (C)preserve the integrity of the WaterSense label by—
 (i)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (ii)overseeing WaterSense certifications made by third parties; (iii)using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (iv)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; and (D)not more often than every six years, review and, if appropriate, update WaterSense criteria for the defined categories of water-efficient product, building, landscape, process, or service, including—
 (i)providing reasonable notice to interested parties and the public of any such changes, including effective dates, and an explanation of the changes;
 (ii)soliciting comments from interested parties and the public prior to any such changes; (iii)as appropriate, responding to comments submitted by interested parties and the public; and
 (iv)providing an appropriate transition time prior to the applicable effective date of any such changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed.
 (b)Use of scienceIn carrying out this section, and, to the degree that an agency action is based on science, the Administrator shall use—
 (1)the best available peer-reviewed science and supporting studies conducted in accordance with sound and objective scientific practices; and
 (2)data collected by accepted methods or best available methods (if the reliability of the method and the nature of the decision justify use of the data).
 (c)Distinction of authoritiesIn setting or maintaining standards for Energy Star pursuant to section 324A, and WaterSense under this section, the Secretary and Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (d)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)FeasibleThe term feasible means feasible with the use of the best technology, treatment techniques, and other means that the Administrator finds, after examination for efficacy under field conditions and not solely under laboratory conditions, are available (taking cost into consideration).
 (3)SecretaryThe term Secretary means the Secretary of Energy. (4)Water-efficient product, building, landscape, process, or serviceThe term water-efficient product, building, landscape, process, or service means a product, building, landscape, process, or service for a residence or a commercial or institutional building, or its landscape, that is rated for water efficiency and performance, the covered categories of which are—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use; and
 (G)new water efficient homes certified under the WaterSense program.. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (Public Law 94–163; 42 U.S.C. 6201 et seq.) is amended by inserting after the item relating to section 324A the following new item:
							
								
									Sec. 324B. WaterSense..
						BAccountability
				1Market Manipulation, Enforcement, and Compliance
 3211.FERC Office of Compliance Assistance and Public ParticipationSection 319 of the Federal Power Act (16 U.S.C. 825q–1) is amended to read as follows:  319.Office of Compliance Assistance and Public Participation (a)EstablishmentThere is established within the Commission an Office of Compliance Assistance and Public Participation (referred to in this section as the Office). The Office shall be headed by a Director.
								(b)Duties of Director
 (1)In generalThe Director of the Office shall promote improved compliance with Commission rules and orders by— (A)making recommendations to the Commission regarding—
 (i)the protection of consumers; (ii)market integrity and support for the development of responsible market behavior;
 (iii)the application of Commission rules and orders in a manner that ensures that— (I)rates and charges for, or in connection with, the transmission or sale of electric energy subject to the jurisdiction of the Commission shall be just and reasonable and not unduly discriminatory or preferential; and
 (II)markets for such transmission and sale of electric energy are not impaired and consumers are not damaged; and
 (iv)the impact of existing and proposed Commission rules and orders on small entities, as defined in section 601 of title 5, United States Code (commonly known as the Regulatory Flexibility Act);
 (B)providing entities subject to regulation by the Commission the opportunity to obtain timely guidance for compliance with Commission rules and orders; and
 (C)providing information to the Commission and Congress to inform policy with respect to energy issues under the jurisdiction of the Commission.
 (2)Reports and guidanceThe Director shall, as the Director determines appropriate, issue reports and guidance to the Commission and to entities subject to regulation by the Commission, regarding market practices, proposing improvements in Commission monitoring of market practices, and addressing potential improvements to both industry and Commission practices.
 (3)OutreachThe Director shall promote improved compliance with Commission rules and orders through outreach, publications, and, where appropriate, direct communication with entities regulated by the Commission..
					2Market Reforms
					3221.GAO study on wholesale electricity markets
 (a)Study and reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of a study of whether and how the current market rules, practices, and structures of each regional transmission entity produce rates that are just and reasonable by—
 (1)facilitating fuel diversity, the availability of generation resources during emergency and severe weather conditions, resource adequacy, and reliability, including the cost-effective retention and development of needed generation;
 (2)promoting the equitable treatment of business models, including different utility types, the integration of diverse generation resources, and advanced grid technologies;
 (3)identifying and addressing regulatory barriers to entry, market-distorting incentives, and artificial constraints on competition;
 (4)providing transparency regarding dispatch decisions, including the need for out-of-market actions and payments, and the accuracy of day-ahead unit commitments;
 (5)facilitating the development of necessary natural gas pipeline and electric transmission infrastructure;
 (6)ensuring fairness and transparency in governance structures and stakeholder processes, including meaningful participation by both voting and nonvoting stakeholder representatives;
 (7)ensuring the proper alignment of the energy and transmission markets by including both energy and financial transmission rights in the day-ahead markets;
 (8)facilitating the ability of load-serving entities to self-supply their service territory load; (9)considering, as appropriate, State and local resource planning; and
 (10)mitigating, to the extent practicable, the disruptive effects of tariff revisions on the economic decisionmaking of market participants.
 (b)DefinitionsIn this section: (1)Load-serving entityThe term load-serving entity has the meaning given that term in section 217 of the Federal Power Act (16 U.S.C. 824q).
 (2)Regional transmission entityThe term regional transmission entity means a Regional Transmission Organization or an Independent System Operator, as such terms are defined in section 3 of the Federal Power Act (16 U.S.C. 796).
 3222.Clarification of facility merger authorizationSection 203(a)(1)(B) of the Federal Power Act (16 U.S.C. 824b(a)(1)(B)) is amended by striking such facilities or any part thereof and inserting such facilities, or any part thereof, of a value in excess of $10,000,000. 3Code Maintenance 3231.Repeal of off-highway motor vehicles study (a)RepealPart I of title III of the Energy Policy and Conservation Act (42 U.S.C. 6373) is repealed.
 (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 871) is amended— (1)by striking the item relating to part I of title III; and
 (2)by striking the item relating to section 385. 3232.Repeal of methanol studySection 400EE of the Energy Policy and Conservation Act (42 U.S.C. 6374d) is amended—
 (1)by striking subsection (a); and (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively.
						3233.Repeal of residential energy efficiency standards study
 (a)RepealSection 253 of the National Energy Conservation Policy Act (42 U.S.C. 8232) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 253.
						3234.Repeal of weatherization study
 (a)RepealSection 254 of the National Energy Conservation Policy Act (42 U.S.C. 8233) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 254.
						3235.Repeal of report to Congress
 (a)RepealSection 273 of the National Energy Conservation Policy Act (42 U.S.C. 8236b) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 273.
						3236.Repeal of report by General Services Administration
 (a)RepealSection 154 of the Energy Policy Act of 1992 (42 U.S.C. 8262a) is repealed. (b)Conforming amendments (1)The table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 154.
 (2)Section 159 of the Energy Policy Act of 1992 (42 U.S.C. 8262e) is amended by striking subsection (c). 3237.Repeal of intergovernmental energy management planning and coordination workshops (a)RepealSection 156 of the Energy Policy Act of 1992 (42 U.S.C. 8262b) is repealed.
 (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 156. 3238.Repeal of Inspector General audit survey and President’s Council on Integrity and Efficiency report to Congress (a)RepealSection 160 of the Energy Policy Act of 1992 (42 U.S.C. 8262f) is amended by striking the section designation and heading and all that follows through (c) Inspector General Review.—Each Inspector General and inserting the following:
							
 160.Inspector General reviewEach Inspector General. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 160 and inserting the following:
							
								
									Sec. 160. Inspector General review..
						3239.Repeal of procurement and identification of energy efficient products program
 (a)RepealSection 161 of the Energy Policy Act of 1992 (42 U.S.C. 8262g) is repealed. (b)Conforming amendmentThe table of contents for the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 2776) is amended by striking the item relating to section 161.
						3240.Repeal of national action plan for demand response
 (a)RepealPart 5 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8279) is repealed. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206; 121 Stat. 1665) is amended—
 (1)by striking the item relating to part 5 of title V; and (2)by striking the item relating to section 571.
							3241.Repeal of national coal policy study
 (a)RepealSection 741 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8451) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 741.
						3242.Repeal of study on compliance problem of small electric utility systems
 (a)RepealSection 744 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8454) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 744.
						3243.Repeal of study of socioeconomic impacts of increased coal production and other energy development
 (a)RepealSection 746 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8456) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 746.
						3244.Repeal of study of the use of petroleum and natural gas in combustors
 (a)RepealSection 747 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8457) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 747.
						3245.Repeal of submission of reports
 (a)RepealSection 807 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8483) is repealed. (b)Conforming amendmentThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 807.
						3246.Repeal of electric utility conservation plan
 (a)RepealSection 808 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8484) is repealed. (b)Conforming amendments (1)Table of contentsThe table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 808.
 (2)Report on implementationSection 712 of the Powerplant and Industrial Fuel Use Act of 1978 (42 U.S.C. 8422) is amended— (A)by striking (a) Generally.—; and
 (B)by striking subsection (b). 3247.Technical amendment to Powerplant and Industrial Fuel Use Act of 1978The table of contents for the Powerplant and Industrial Fuel Use Act of 1978 (Public Law 95–620; 92 Stat. 3289) is amended by striking the item relating to section 742.
					3248.Emergency energy conservation repeals
						(a)Repeals
 (1)Section 201 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8501) is amended— (A)in the section heading, by striking Findings and;
 (B)by striking subsection (a); and (C)by striking (b) Purposes.—.
 (2)Section 221 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8521) is repealed. (3)Section 222 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8522) is repealed.
 (4)Section 241 of the Emergency Energy Conservation Act of 1979 (42 U.S.C. 8531) is repealed. (b)Conforming amendmentThe table of contents for the Emergency Energy Conservation Act of 1979 (Public Law 96–102; 93 Stat. 749) is amended—
 (1)by striking the item relating to section 201 and inserting the following:   Sec. 201. Purposes.;  and(2)by striking the items relating to sections 221, 222, and 241.
							3249.Repeal of State utility regulatory assistance
 (a)RepealSection 207 of the Energy Conservation and Production Act (42 U.S.C. 6807) is repealed. (b)Conforming amendmentThe table of contents for the Energy Conservation and Production Act (Public Law 94–385; 90 Stat. 1125) is amended by striking the item relating to section 207.
						3250.Repeal of survey of energy saving potential
 (a)RepealSection 550 of the National Energy Conservation Policy Act (42 U.S.C. 8258b) is repealed. (b)Conforming amendments (1)The table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206; 106 Stat. 2851) is amended by striking the item relating to section 550.
 (2)Section 543(d)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8253(d)(2)) is amended by striking , incorporating any relevant information obtained from the survey conducted pursuant to section 550. 3251.Repeal of photovoltaic energy program (a)RepealPart 4 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8271 et seq.) is repealed.
 (b)Conforming amendmentsThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended— (1)by striking the item relating to part 4 of title V; and
 (2)by striking the items relating to sections 561 through 570. 3252.Repeal of energy auditor training and certification (a)RepealSubtitle F of title V of the Energy Security Act (42 U.S.C. 8285 et seq.) is repealed.
 (b)Conforming amendmentThe table of contents for the Energy Security Act (Public Law 96–294; 94 Stat. 611) is amended by striking the items relating to subtitle F of title V. 4Authorization 3261AuthorizationThere are authorized to be appropriated, out of funds authorized under previously enacted laws, amounts required for carrying out this Act and the amendments made by this Act.
					IVChanging Crude Oil Market Conditions
 4001.FindingsThe Congress finds the following: (1)The United States has enjoyed a renaissance in energy production, establishing the United States as the world’s leading oil producer.
 (2)By authorizing crude oil exports, the Congress can spur domestic energy production, create and preserve jobs, help maintain and strengthen our independent shipping fleet that is essential to national defense, and generate State and Federal revenues.
 (3)An energy-secure United States that is a net exporter of energy has the potential to transform the security environment around the world, notably in Europe and the Middle East.
 (4)For our European allies and Israel, the presence of more United States oil in the market will offer more secure supply options, which will strengthen United States strategic alliances and help curtail the use of energy as a political weapon.
 (5)The 60-ship Maritime Security Fleet is a vital element of our military’s strategic sealift and global response capability. It assures United States-flag ships and United States crews will be available to support the United States military when it needs to mobilize to protect our allies, and is the most prudent and economical solution to meet current and projected sealift requirements for the United States.
 (6)The Maritime Security Fleet program provides a labor base of skilled American mariners who are available to crew the United States Government-owned strategic sealift fleet, as well as the United States commercial fleet, in both peace and war.
 (7)The United States has reduced its oil consumption over the past decade, and increasing investment in clean energy technology and energy efficiency will lower energy prices, reduce greenhouse gas emissions, and increase national security.
 4002.RepealSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) and the item relating thereto in the table of contents of that Act are repealed. 4003.National policy on oil export restrictionsNotwithstanding any other provision of law, to promote the efficient exploration, production, storage, supply, marketing, pricing, and regulation of energy resources, including fossil fuels, no official of the Federal Government shall impose or enforce any restriction on the export of crude oil.
			4004.Studies
 (a)Greenhouse gas emissionsNot later than 120 days after the date of enactment of this Act, the Secretary of Energy shall conduct, and transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of, a study on the net greenhouse gas emissions that will result from the repeal of the crude oil export ban under section 4002.
				(b)Crude oil export study
 (1)In generalThe Department of Commerce, in consultation with the Department of Energy, and other departments as appropriate, shall conduct a study of the State and national implications of lifting the crude oil export ban with respect to consumers and the economy.
 (2)ContentsThe study conducted under paragraph (1) shall include an analysis of— (A)the economic impact that exporting crude oil will have on the economy of the United States;
 (B)the economic impact that exporting crude oil will have on consumers, taking into account impacts on energy prices;
 (C)the economic impact that exporting crude oil will have on domestic manufacturing, taking into account impacts on employment; and
 (D)the economic impact that exporting crude oil will have on the refining sector, taking into account impacts on employment.
 (3)Report to CongressNot later than 1 year after the date of enactment of this Act, the Bureau of Industry and Security shall submit to Congress a report containing the results of the study conducted under paragraph (1).
 4005.Savings clauseNothing in this title limits the authority of the President under the Constitution, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.), the Trading With the Enemy Act (50 U.S.C. App. 1 et seq.), or any other provision of law that imposes sanctions on a foreign person or foreign government (including any provision of law that prohibits or restricts United States persons from engaging in a transaction with a sanctioned person or government), including a foreign government that is designated as a state sponsor of terrorism, to prohibit exports.
			4006.Partnerships with minority serving institutions
 (a)In generalThe Department of Energy shall continue to develop and broaden partnerships with minority serving institutions, including Hispanic Serving Institutions (HSI) and Historically Black Colleges and Universities (HBCUs) in the areas of oil and gas exploration, production, midstream, and refining.
 (b)Public-Private partnershipsThe Department of Energy shall encourage public-private partnerships between the energy sector and minority serving institutions, including Hispanic Serving Institutions and Historically Black Colleges and Universities.
 4007.ReportNot later than 10 years after the date of enactment of this Act, the Secretary of Energy and the Secretary of Commerce shall jointly transmit to Congress a report that reviews the impact of lifting the oil export ban under this title as it relates to promoting United States energy and national security.
 4008.Report to CongressNot later than 180 days after the date of enactment of this Act, the Secretary of Energy and the Secretary of Commerce shall jointly transmit to Congress a report analyzing how lifting the ban on crude oil exports will help create opportunities for veterans and women in the United States, while promoting energy and national security.
			4009.Prohibition on exports of crude oil, refined petroleum products, and petrochemical products to the
 Islamic Republic of IranNothing in this title shall be construed to authorize the export of crude oil, refined petroleum products, and petrochemical products by or through any entity or person, wherever located, subject to the jurisdiction of the United States to any entity or person located in, subject to the jurisdiction of, or sponsored by the Islamic Republic of Iran.
			VOther Matters
			5001.Assessment of regulatory requirements
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall ensure that the requirements described in subsection (b) are satisfied.
 (b)RequirementsThe Administrator shall satisfy— (1)section 4 of Executive Order No. 12866 (5 U.S.C. 601 note) (relating to regulatory planning and review) and Executive Order No. 13563 (5 U.S.C. 601 note) (relating to improving regulation and regulatory review) (or any successor Executive order establishing requirements applicable to the uniform reporting of regulatory and deregulatory agendas);
 (2)section 602 of title 5, United States Code; (3)section 8 of Executive Order No. 13132 (5 U.S.C. 601 note) (relating to federalism); and
 (4)section 202(a) of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532(a)). 5002.DefinitionsIn this title:
 (1)Covered civil actionThe term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code, regarding agency action (as defined for the purposes of that section) affecting a covered energy project on Federal land.
				(2)Covered energy project
 (A)In generalThe term covered energy project means— (i)the leasing of Federal land for the exploration, development, production, processing, or transmission of oil, natural gas, coal, geothermal, hydroelectric, biomass, solar, or any other source of energy; and
 (ii)any action under the lease. (B)ExclusionThe term covered energy project does not include any dispute between the parties to a lease regarding the obligations under the lease, including any alleged breach of the lease.
 5003.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the United States district court in which the covered energy project or lease exists or is proposed.
 5004.Timely filingTo ensure timely redress by the courts, a covered civil action shall be filed not later than the end of the 90-day period beginning on the date of the final Federal agency action to which the covered civil action relates.
 5005.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as practicable.
			5006.Limitation on injunction and prospective relief
 (a)In generalIn a covered civil action, a court shall not grant or approve any prospective relief unless the court finds that the relief—
 (1)is narrowly drawn; (2)extends no further than necessary to correct the violation of a legal requirement; and
 (3)is the least intrusive means necessary to correct the violation. (b)Duration (1)In generalA court shall limit the duration of preliminary injunctions to halt covered energy projects to not more than 60 days, unless the court finds clear reasons to extend the injunction.
 (2)AdministrationIn the case of an extension, the extension shall— (A)only be in 30-day increments; and
 (B)require action by the court to renew the injunction. (c)In generalSections 504 of title 5 and 2412 of title 28, United States Code (commonly known as the Equal Access to Justice Act), shall not apply to a covered civil action.
 (d)Court costsA party to a covered civil action shall not receive payment from the Federal Government for the attorneys’ fees, expenses, or other court costs incurred by the party.
 5007.Legal standingA challenger that files an appeal with the Department of the Interior Board of Land Appeals shall meet the same standing requirements as a challenger before a United States district court.
			5008.Study to identify legal and regulatory barriers that delay, prohibit, or impede the export of
 natural energy resourcesNot later than 1 year after the date of enactment of this Act, the Secretary of Energy and the Secretary of Commerce shall jointly transmit to the Committee on Energy and Commerce and the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Energy and Natural Resources of the Senate, the results of a study to—
 (1)identify legal and regulatory barriers that delay, prohibit, or impede the export of natural energy resources, including government and technical (physical or market) barriers that hinder coal, natural gas, oil, and other energy exports; and
 (2)estimate the economic impacts of such barriers. 5009.Study of volatility of crude oilNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall transmit to Congress the results of a study to determine the maximum level of volatility that is consistent with the safest practicable shipment of crude oil by rail.
			5010.Smart meter privacy rights
				(a)Electrical corporation or gas corporations
 (1)For purposes of this section, electrical or gas consumption data means data about a customer’s electrical or natural gas usage that is made available as part of an advanced metering infrastructure, and includes the name, account number, or residence of the customer.
					(2)
 (A)An electrical corporation or gas corporation shall not share, disclose, or otherwise make accessible to any third party a customer’s electrical or gas consumption data, except as provided in subsection (a)(5) or upon the consent of the customer.
 (B)An electrical corporation or gas corporation shall not sell a customer’s electrical or gas consumption data or any other personally identifiable information for any purpose.
 (C)The electrical corporation or gas corporation or its contractors shall not provide an incentive or discount to the customer for accessing the customer’s electrical or gas consumption data without the prior consent of the customer.
 (D)An electrical or gas corporation that utilizes an advanced metering infrastructure that allows a customer to access the customer’s electrical and gas consumption data shall ensure that the customer has an option to access that data without being required to agree to the sharing of his or her personally identifiable information, including electrical or gas consumption data, with a third party.
 (3)If an electrical corporation or gas corporation contracts with a third party for a service that allows a customer to monitor his or her electricity or gas usage, and that third party uses the data for a secondary commercial purpose, the contract between the electrical corporation or gas corporation and the third party shall provide that the third party prominently discloses that secondary commercial purpose to the customer.
 (4)An electrical corporation or gas corporation shall use reasonable security procedures and practices to protect a customer’s unencrypted electrical or gas consumption data from unauthorized access, destruction, use, modification, or disclosure.
					(5)
 (A)Nothing in this section shall preclude an electrical corporation or gas corporation from using customer aggregate electrical or gas consumption data for analysis, reporting, or program management if all information has been removed regarding the individual identity of a customer.
 (B)Nothing in this section shall preclude an electrical corporation or gas corporation from disclosing a customer’s electrical or gas consumption data to a third party for system, grid, or operational needs, or the implementation of demand response, energy management, or energy efficiency programs, provided that, for contracts entered into after January 1, 2016, the utility has required by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure, and prohibits the use of the data for a secondary commercial purpose not related to the primary purpose of the contract without the customer’s consent.
 (C)Nothing in this section shall preclude an electrical corporation or gas corporation from disclosing electrical or gas consumption data as required or permitted under State or Federal law or by an order of a State public utility commission.
 (6)If a customer chooses to disclose his or her electrical or gas consumption data to a third party that is unaffiliated with, and has no other business relationship with, the electrical or gas corporation, the electrical or gas corporation shall not be responsible for the security of that data, or its use or misuse.
					(b)Local publicly owned electric utilities
 (1)For purposes of this section, electrical consumption data means data about a customer’s electrical usage that is made available as part of an advanced metering infrastructure, and includes the name, account number, or residence of the customer.
					(2)
 (A)A local publicly owned electric utility shall not share, disclose, or otherwise make accessible to any third party a customer’s electrical consumption data, except as provided in subsection (b) (5) or upon the consent of the customer.
 (B)A local publicly owned electric utility shall not sell a customer’s electrical consumption data or any other personally identifiable information for any purpose.
 (C)The local publicly owned electric utility or its contractors shall not provide an incentive or discount to the customer for accessing the customer’s electrical consumption data without the prior consent of the customer.
 (D)A local publicly owned electric utility that utilizes an advanced metering infrastructure that allows a customer to access the customer’s electrical consumption data shall ensure that the customer has an option to access that data without being required to agree to the sharing of his or her personally identifiable information, including electrical consumption data, with a third party.
 (3)If a local publicly owned electric utility contracts with a third party for a service that allows a customer to monitor his or her electricity usage, and that third party uses the data for a secondary commercial purpose, the contract between the local publicly owned electric utility and the third party shall provide that the third party prominently discloses that secondary commercial purpose to the customer.
 (4)A local publicly owned electric utility shall use reasonable security procedures and practices to protect a customer’s unencrypted electrical consumption data from unauthorized access, destruction, use, modification, or disclosure, and prohibits the use of the data for a secondary commercial purpose not related to the primary purpose of the contract without the customer’s consent.
					(5)
 (A)Nothing in this section shall preclude a local publicly owned electric utility from using customer aggregate electrical consumption data for analysis, reporting, or program management if all information has been removed regarding the individual identity of a customer.
 (B)Nothing in this section shall preclude a local publicly owned electric utility from disclosing a customer’s electrical consumption data to a third party for system, grid, or operational needs, or the implementation of demand response, energy management, or energy efficiency programs, provided, for contracts entered into after January 1, 2016, that the utility has required by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.
 (C)Nothing in this section shall preclude a local publicly owned electric utility from disclosing electrical consumption data as required under State or Federal law.
 (6)If a customer chooses to disclose his or her electrical consumption data to a third party that is unaffiliated with, and has no other business relationship with, the local publicly owned electric utility, the utility shall not be responsible for the security of that data, or its use or misuse.
 5011.Youth energy enterprise competitionThe Secretaries of Energy and Commerce shall jointly establish an energy enterprise competition to encourage youth to propose solutions to the energy challenges of the United States and to promote youth interest in careers in science, technology, engineering, and math, especially as those fields relate to energy.
			5012.Modernization of terms relating to minorities
 (a)Office of Minority Economic ImpactSection 211(f)(1) of the Department of Energy Organization Act (42 U.S.C. 7141(f)(1)) is amended by striking a Negro, Puerto Rican, American Indian, Eskimo, Oriental, or Aleut or is a Spanish speaking individual of Spanish descent and inserting Asian American, African American, Hispanic, Puerto Rican, Native American, or an Alaska Native.
 (b)Minority business enterprisesSection 106(f)(2) of the Local Public Works Capital Development and Investment Act of 1976 (42 U.S.C. 6705(f)(2)) is amended by striking Negroes, Spanish-speaking, Orientals, Indians, Eskimos, and Aleuts and inserting Asian American, African American, Hispanic, Native American, or Alaska Natives. 5013.Voluntary vegetation management outside rights-of-way (a)AuthorizationThe Secretary of the Interior or the Secretary of Agriculture may authorize an owner or operator of an electric transmission or distribution facility to manage vegetation selectively within 150 feet of the exterior boundary of the right-of-way near structures for selective thinning and fuel reduction.
 (b)Status of removed vegetationAny vegetation removed pursuant to this section shall be the property of the United States and not available for sale by the owner or operator.
 (c)Limitation on liabilityAn owner or operator of an electric transmission or distribution facility shall not be held liable for wildlife damage, loss, or injury, including the cost of fire suppression, resulting from activities carried out pursuant to subsection (a) except in the case of harm resulting from the owner or operator’s gross negligence or criminal misconduct.
 5014.Repeal of rule for new residential wood heatersThe final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015) shall have no force or effect and shall be treated as if such rule had never been issued.
			VIPromoting Renewable Energy with Shared Solar
 6001.Short titleThis title may be cited as the Promoting Renewable Energy with Shared Solar Act of 2015. 6002.Provision of interconnection service and net billing service for community solar facilities (a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
					
						(20)Community solar facilities
 (A)DefinitionsIn this paragraph: (i)Community solar facilityThe term community solar facility means a solar photovoltaic system that—
 (I)allocates electricity to multiple individual electric consumers of an electric utility; (II)has a nameplate rating of 2 megawatts or less; and
 (III)is— (aa)owned by the electric utility, jointly owned, or third-party-owned;
 (bb)connected to a local distribution facility of the electric utility; and (cc)located on or off the property of a consumer of the electricity.
 (ii)Interconnection serviceThe term interconnection service means a service provided by an electric utility to an electric consumer, in accordance with the standards described in paragraph (15), through which a community solar facility is connected to an applicable local distribution facility.
 (iii)Net billing serviceThe term net billing service means a service provided by an electric utility to an electric consumer through which electric energy generated for that electric consumer from a community solar facility may be used to offset electric energy provided by the electric utility to the electric consumer during the applicable billing period.
 (B)RequirementOn receipt of a request of an electric consumer served by the electric utility, each electric utility shall make available to the electric consumer interconnection service and net billing service for a community solar facility..
				(b)Compliance
 (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:  (7) (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).
 (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..
					(2)Failure to comply
 (A)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended— (i)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and
 (ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..
							(B)Technical correction
 (i)In generalSection 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is amended by striking paragraph (2). (ii)TreatmentThe amendment made by paragraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if those amendments had not been enacted.
							(3)Prior State actions
 (A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:  (g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—
 (1)the State has implemented for the electric utility the standard (or a comparable standard); (2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or
 (3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..
 (B)Cross-referenceSection 124 of the Public Utility Regulatory Policy Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..
						VIIMarine Hydrokinetic
 7001.Definition of marine and hydrokinetic renewable energySection 632 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211) is amended in the matter preceding paragraph (1) by striking electrical. 7002.Marine and hydrokinetic renewable energy research and developmentSection 633 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:
				
 633.Marine and hydrokinetic renewable energy research and developmentThe Secretary, in consultation with the Secretary of the Interior, the Secretary of Commerce, and the Federal Energy Regulatory Commission, shall carry out a program of research, development, demonstration, and commercial application to accelerate the introduction of marine and hydrokinetic renewable energy production into the United States energy supply, giving priority to fostering accelerated research, development, and commercialization of technology, including—
 (1)to assist technology development to improve the components, processes, and systems used for power generation from marine and hydrokinetic renewable energy resources;
 (2)to establish critical testing infrastructure necessary— (A)to cost effectively and efficiently test and prove the efficacy of marine and hydrokinetic renewable energy devices; and
 (B)to accelerate the technological readiness and commercialization of those devices; (3)to support efforts to increase the efficiency of energy conversion, lower the cost, increase the use, improve the reliability, and demonstrate the applicability of marine and hydrokinetic renewable energy technologies by participating in demonstration projects;
 (4)to investigate variability issues and the efficient and reliable integration of marine and hydrokinetic renewable energy with the utility grid;
 (5)to identify and study critical short- and long-term needs to create a sustainable marine and hydrokinetic renewable energy supply chain based in the United States;
 (6)to increase the reliability and survivability of marine and hydrokinetic renewable energy technologies;
 (7)to verify the performance, reliability, maintainability, and cost of new marine and hydrokinetic renewable energy device designs and system components in an operating environment;
 (8)to coordinate and avoid duplication of activities across programs of the Department and other applicable Federal agencies, including National Laboratories, and to coordinate public-private collaboration in all programs under this section;
 (9)to identify opportunities for joint research and development programs and development of economies of scale between—
 (A)marine and hydrokinetic renewable energy technologies; and (B)other renewable energy and fossil energy programs, offshore oil and gas production activities, and activities of the Department of Defense; and
 (10)to support in-water technology development with international partners using existing cooperative procedures (including memoranda of understanding)—
 (A)to allow cooperative funding and other support of value to be exchanged and leveraged; and (B)to encourage international research centers and international companies to participate in the development of water technology in the United States and to encourage United States research centers and United States companies to participate in water technology projects abroad..
 7003.National Marine Renewable Energy Research, Development, and Demonstration CentersSection 634(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213(b)) is amended to read as follows:  (b)PurposesA Center (in coordination with the Department and National Laboratories) shall—
 (1)advance research, development, demonstration, and commercial application of marine and hydrokinetic renewable energy technologies;
 (2)support in-water testing and demonstration of marine and hydrokinetic renewable energy technologies, including facilities capable of testing—
 (A)marine and hydrokinetic renewable energy systems of various technology readiness levels and scales; (B)a variety of technologies in multiple test berths at a single location; and
 (C)arrays of technology devices; and (3)serve as information clearinghouses for the marine and hydrokinetic renewable energy industry by collecting and disseminating information on best practices in all areas relating to developing and managing marine and hydrokinetic renewable energy resources and energy systems..
 7004.Authorization of appropriationsSection 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is amended by striking 2008 through 2012 and inserting 2016 through 2019.  Passed the House of Representatives December 3, 2015.Karen L. Haas,Clerk